Case 3:19-cv-00219-KRG Document 60 Filed 07/20/20 Page 1 of 63

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA
JAMES “JIM” CORNETTE, Case No. 3:19-cv-219

Plaintiff,
JUDGE KIM R. GIBSON

BRANDON GRAVER, WILLIAM J.
MOLNAR, JR, individually and d/b/a/
THE INDY CONNECTION, and THE
INDY CONNECTION, INC.

Defendants.

MEMORANDUM OPINION

I. Introduction

James “Jim” Cornette (“Cornette”), a professional wrestling commentator and
personality, brought this trademark action under the Lanham Act and Pennsylvania state
law against Defendants Brandon Graver (“Graver”), William J. Molnar (“Molnar”), and
The Indy Connection, Inc.! (the “The Indy Connection”) (collectively, “G-Raver”).
Cornette alleges that G-Raver has infringed his trademark rights and right of publicity by
selling disparaging t-shirts bearing his name and likeness (the ‘Shirts”). Cornette moved
for a Temporary Restraining Order, asking this Court to enjoin G-Raver from selling and
promoting the Shirts. (ECF No. 11.) Cornette argues that he is entitled to injunctive relief

because he is likely to succeed on the merits of his claim, will suffer irreparable harm in

 

' Cornette also brought claims against Shopify, Inc., and Shopify USA, Inc. In a Memorandum
Order and Opinion issued on April 2, 2020, the Court dismissed Cornette’s claims against Shopify,
Inc., and Shopify USA, Inc. (See ECF No. 41.)

2 On February 28, 2020, the Court issued an order stating that it would treat Cornette’s request for a
temporary restraining order as a request for a preliminary injunction. (ECF No, 16.)
Case 3:19-cv-00219-KRG Document 60 Filed 07/20/20 Page 2 of 63

the absence of injunctive relief, and the balance of the equities and public interest favor an
injunction. (see generally id.) The Motion is fully briefed (ECF Nos. 11, 12, 27, 57, 59) and
ripe for disposition.

For the following reasons, the Court DENIES Cornette’s Motion and holds that:
(1) Cornette has failed to establish a likelihood of success on his trademark claims because
G-Raver did not engage in commercial speech subject to the Lanham Act; (2) even if G-
Raver did engage in commercial speech subject to the Lanham Act, Cornette has not
established a likelihood of success on his trademark claims because there is no likelihood
of confusion between Cornette’s merchandise and the Shirts, Cornette has not shown that
his name is sufficiently famous as a mark to be protected from dilution, Cornette has
shown no likelihood of dilution, Cornette has failed to show that G-Raver acted in bad
faith in registering and using websites that incorporate his name, and because his state
trademark claims depend on his Lanham Act claims, has failed to demonstrate a
likelihood of success on that claim also; (3) both the First Amendment and Pennsylvania’s
right of publicity statute protect the Shirts as expressive conduct; (4) Cornette has failed to
show that he is likely to suffer irreparable harm in the absence of injunctive relief; (5) the
balance of equities disfavors an injunction; and (6) an injunction is not in the public
interest.

II. Jurisdiction and Venue

This Court has subject-matter jurisdiction over Cornette’s Lanham Act claims
because they arise under federal law. 28 U.S.C. §§1331, 1338. The Court has

supplemental jurisdiction over Cornette’s remaining state law claims because they form
Case 3:19-cv-00219-KRG Document 60 Filed 07/20/20 Page 3 of 63

part of the same case or controversy as his federal claims. 28 U.S.C. § 1367. This Court
also has subject matter jurisdiction over the state law claims because the parties are
citizens of different states and the amount in controversy exceeds $75,000. 28 U.S.C.
§ 1332.

Venue is proper because a substantial part of the events giving rise to this action
occurred in the Western District of Pennsylvania. 28 U.S.C. § 1391.

Il. Factual Background’

This lawsuit centers around various personalities in, and types of, professional
wrestling. The heart of the case involves the sale by G-Raver of the Shirts depicting
Cornette’s name and likeness in a manner that allegedly interferes with Cornette’s
trademarks and right of publicity.

A. Cornette and the Wrestling World

Cornette, a Kentucky resident, is a lifelong fan of professional wrestling who has
worked in the field since he was young. (Tr. at 124:12-125:8.) Cornette is a celebrity in
the field of professional wrestling. (Id. at 143:24-144:1.) Cornette began working in
professional wrestling as a ringside photographer, then began working for wrestling
magazines, and started managing wrestling teams in 1982. (Id. at 123:1-8.) Cornette also
spent time as a wrestling personality and commentator on the television program World

Championship Wrestling. (Id. at 126:6-13.) Cornette has also owned and operated his

 

3 The Court draws the following facts from testimony and evidence presented at the hearing on the
Motion, conducted on May 27, 2020 (ECF No. 56, hereinafter “Tr.”), as well as exhibits introduced
at that hearing. The Court also takes allegations from the Amended Complaint (ECF No. 18) and
affidavits filed by the parties (see ECF Nos. 11, 27) for purposes of providing factual context, but
does not rely on those allegations in ruling on Cornette’s Motion.

3
Case 3:19-cv-00219-KRG Document 60 Filed 07/20/20 Page 4 of 63

own wrestling companies, and he has worked in high-level positions at several other
wrestling companies, including World Wrestling Entertainment, Inc., and the World
Wrestling Federation, Inc.. (Id. at 125:9-18; 126:14-24; 156:16-25; ECF No. 11-1 {] 7-8.)
Cornette has also been extensively involved in developing professional wrestling talent.
(Tr. at 126:14-128:5.)

As a result of his extensive experience in the professional wrestling arena,
Cornette has formed opinions about professional wrestling and has also developed a
professional persona. (Id. at 144:15—-20; ECE No. 11-1 Jf 14, 17-18.) Cornette currently
hosts two podcasts, “The Jim Cornette Experience” and “Jim Cornette’s Drive-Thru,”
which both focus on wrestling, and Cornette uses these podcasts —along with his Twitter
account—to offer opinions on various topics in the world of professional wrestling. (Tr. at
155:3-11; ECF No. 11-1 1 15.) These podcasts follow a format very similar to that of talk
radio: fans write to Cornette through email, or contact him via Twitter, and ask him
questions or ask for his opinions on certain topics. (Tr. at 143:13-19.) Cornette’s Twitter
account is a self-described part of his professional “gimmick.”* (Id. at 166:24-167:14.)

Listeners download Cornette’s podcasts approximately 1.7 million times per
month, and he has approximately 160,000 followers on Twitter. (Id. at 134:1-6.) Cornette
also has a YouTube channel that provides viewers with videos made from segments cut
from his podcast episodes; between 100,000 and 125,000 viewers watch his podcast videos

on YouTube each month. (Id.) Cornette’s YouTube videos are uniquely identifiable from

 

4 “Gimmick” is a term of art in the professional wrestling community that often refers to a
wrestling personality’s professional or “in-ring” persona, although it may have more varied or
general use in the wrestling community as well. (See Tr. at 167:9-21.)

4
Case 3:19-cv-00219-KRG Document 60 Filed 07/20/20 Page 5 of 63

thumbnail images that depict people he discusses in each segment. (Id. at 157:23-158:1.)
Cornette does not ask for permission from the people his thumbnails depict before he uses
each thumbnail. (Id. at 158:2-9.)

Recently, Cornette has reduced his work “on-the-road,” and focused more on
hosting his podcasts, selling merchandise like t-shirts, and operating a website as his
primary profession. (Id. at 128:6-15.) Cornette sells his merchandise through Cornette’s
Collectibles, LLC, via his website on www.jimcornette.com, a website designed
exclusively for him; these sales ebb and flow throughout the year—they are not consistent
year-round, (Id. at 128:24-129:2; 140:17-24; 142:11-143:9.) Sales of Cornette’s t-shirts in
2019 were approximately $40,000, accounting for approximately 15 percent of revenue
from Cornette’s merchandise sales. (Id. at 128:16-23.) Cornette’s t-shirts reflect his
particular affinity for “colorful” language and his fans and listeners expect him to utilize
such language in his podcasts; for example, Cornette has sold a t-shirt for four or five
years with a phrase that Cornette considers to be a catchphrase or personal motto: “Thank
you, Fuck you, Bye.” (Id. at 112:1-13; 129:6-13; 133:17-25.)

As a regular element of Cornette’s podcasts and social media presence, Cornette’s
fans send him wrestling videos where wrestlers “do stupid things,” or where something
goes wrong in a wrestling move. (Id. at 129:19-130:3.) Cornette comments on these
videos and the people shown in the videos. (Id.) Cornette’s comments on one such video

gave rise to the dispute at the center of this case. (Id. at 84:3-7.)
Case 3:19-cv-00219-KRG Document 60 Filed 07/20/20 Page 6 of 63

B. Graver and Deathmatch Wrestling

Graver, a professional wrestler and tattoo artist, who wrestles under the ring
name> of “G-Raver,” resides in Lancaster, Pennsylvania; he has been wrestling
professionally for 13 years. (Id. at 182:11-15; 220:22-221:1.) Graver trained as a
professional wrestler at Chikara Wrestle Factory in Philadelphia, Pennsylvania and has
wrestled at professional wrestling events in the United States, Mexico, and Japan. (Tr. at
183:2-18; 186:4-187:8.) For the last five years or so, Graver has engaged in a type of
wrestling known as “deathmatch” wrestling. (Id. at 184:13-24; 185:16-18.) In a
deathmatch contest, multiple wrestlers, such as Graver, compete by hitting each other
with improvised weapons, such as light tubes, barbed wire, thumbtacks, panes of glass,
and weed whackers, among other things; Graver’s signature weapons are tattoo needles.
(Id. at 184:24-185:8; 202:24-203:6.) As a result of competing with these improvised
weapons, deathmatch wrestlers are often injured and bloodied by the end of a match. (See
id.)

Cornette is and has been a vocal opponent of deathmatch wrestling because fans
of deathmatch wrestling may attempt to replicate the wrestling moves and may suffer
serious injury in so doing. (Id. at 155:3-11; 168:21-23.) Cornette’s informal fan club—he
refers to it as the “Cult of Cornette” —is a group of people who generally are fans of

Cornette, agree with his opinions, and are the targets of Cornette’s merchandise

 

5 A “ring name” is the name a wrestler goes by while performing as a professional wrestler, or
while “in the ring.” See Ring Name, Wikipedia, https://en.wikipedia.org/wiki/Ring_name (last
visited July 7, 2020)
Case 3:19-cv-00219-KRG Document 60 Filed 07/20/20 Page 7 of 63

marketing. (Id. at 168:9-23.) The Cult of Cornette also generally opposes deathmatch
wrestling. (Id. at 169:21-24.)

C. Graver and Cornette Argue over Deathmatch Wrestling

On August 31, 2019, a wrestling fan tweeted® Cornette a video of a recent
deathmatch involving Graver. (ECF No. 11-1 {YJ 23-25; Tr. at 168:24-169:2.) In the video,
Graver suffered a serious injury to his arm from a broken fluorescent light tube when the
ladder he was on collapsed. (Tr. at 191:9-192:3.) Graver lacerated an artery in his arm
and nearly bled to death as a result of his injury. (Id. at 191:20-192:3; 195:3-196:22.)
Cornette re-tweeted the video of Graver’s injury, adding that Graver had taken “a nasty
little nick” from the light, and that “if fans were lucky[, the organizers] probably stopped
the show so everyone could watch [Graver] bleed out.” (ECF No. 11-1 J 24; Tr. at 198:9-
11.) Cornette believed that his tweet was self-evidently sarcastic; Graver did not believe
so, as he responded, telling Cornette “let me see you at a convention, I'll spit in your
fucking mouth. You've done nothing to me. Now you're an advocate for death?” (Tr. at
198:18-20; ECF No. 11-1 { 25.) Cornette replied, stating that Graver and his opponent
were both “stupid dumb fucks doing something stupid [you] shouldn’t have been doing,”
and were doing something that “even a blind man could have seen was going to cause
serious injury, all to pretend to be ‘pro wrestlers’ in front of a handful of idiots.” (ECF
No. 11-1 25.) Graver again responded stating that when Cornette dies “from old age, I’ll
be there to piss all over you. Can’t wait.” (Id.) Graver, angry over Cornette’s comments,

wanted to “figure out a way” to make a statement to Cornette. (Tr. at 198:21-199:13.)

 

6 i.e., used the social media platform Twitter to publicly contact Cornette.

7
Case 3:19-cv-00219-KRG Document 60 Filed 07/20/20 Page 8 of 63

According to Cornette, his response to the video of Graver’s injury was part of his
regular practice to make fun of “stupid” wrestling moves; Cornette stated that he had no
desire for Graver to actually bleed out in the ring. (Tr. at 130:4-14.) After Cornette and
Grave had their initial dispute over Twitter, Cornette dubbed Graver “Grover” —a
reference to the Sesame Street character—created a thumbnail of Graver as Grover for his
podcast videos, and used the thumbnail for an animated game of Whack-A-Mole. (Id. at
226:17-227:7.)

D. The Indy Connection, Molnar, and Lombardo

The Indy Connection is a counterculture e-commerce store that sells merchandise
such as t-shirts, key chains, dolls, stickers, and other similar items for the wrestling and
entertainment industries. (Id, at 71:23-72:8; 75:11-19.) Some of these items include
profanity as part of their design. (Id. at 85:22-86:2.) As a counterculture retailer in the
wrestling arena, The Indy Connection sells merchandise for deathmatch wrestlers, as that
style of wrestling is outside the mainstream.’ (Id. at 72:12-19.) The Indy Connection
mainly relies upon its clients to market their own products; in general, it does not actively
promote its products through paid marketing. (Id. at 89:25-90:6.) The Indy Connection
does, however, use free social media accounts on platforms like Twitter, Instagram, and

Facebook to promote its products. (Id. at 90:3-91:17.)

 

7 The Indy Connection also sells merchandise for a counterculture entertainer and stuntman who
goes by the name “Superhuman” on his social media profiles. (Tr. at 78:23-79:14.) Like Graver,
Cornette has also criticized Superhuman’s activities. (Id, at 81:8-11.)

8
Case 3:19-cv-00219-KRG Document 60 Filed 07/20/20 Page 9 of 63

Molnar co-owns and co-operates The Indy Connection with Brandon Lombardo.
(Id. at 67:1-10.) Molnar is responsible for recruiting new clients for The Indy Connection,
as well as fulfillment and procurement, while Lombardo is a graphic designer who
maintains the website, uploads merchandise, and occasionally designs merchandise. (Id.
at 67:22-25; 76:8-14; 76:15-22; 231:7~-9.) The Indy Connection has several separate
“stores” for each wrestler or entertainer whose merchandise they market—one of whom
is Graver—so by visiting The Indy Connection’s website, a visitor will be aware of the
specific entertainer or wrestler who sponsors the merchandise that the visitor sees in a
particular store. (Id. at 73:14-20; 74:3-6.) The Indy Connection has never had a store for
Cornette; all merchandise pertaining to Cornette has been sold through Graver’s store.
(Id. at 73:21-74:6.) When selling merchandise that includes the name or image of people
not associated with The Indy Connection, The Indy Connection does not state that that
individual endorses or authorizes the products. (Id. at 74:13-17.)

E. Molnar Contracts a Graphic Artist to Create Images of Cornette

Lombardo and Molnar, who are friends with Graver, felt that Cornette had acted
unprofessionally in criticizing Graver and they wanted to help him out, so The Indy
Connection released a benefit t-shirt in support of Graver. (Id. at 83:23-84:14.) This
benefit t-shirt depicted Graver as “unkillable.” (See Def. Ex. A.) The Indy Connection
produced the benefit shirt to raise funds for Graver’s recovery following his injury. (Tr. at

110:7-12.)

 

8 Although Lombardo is a co-owner of The Indy Connection, he is not an individually named
defendant in this action.
Case 3:19-cv-00219-KRG Document 60 Filed 07/20/20 Page 10 of 63

Graver, as part of his desire to get back at Cornette, came up with an idea to
criticize Cornette by creating a t-shirt with Cornette’s face on it. (Id. at 78:1-5; 201:21-25.)
In addition to releasing the benefit t-shirt, Molnar and Lombardo, due to their feelings
about Cornette’s actions, came on board with this idea; Lombardo testified that this t-shirt
was intended to be a “parody” of Cornette? (Id. at 84:8-14.) On September 8, 2019,
Molnar contacted Shahin Shaygan, a graphic artist, and asked him to execute Graver's
vision for the shirt by making an image of Cornette with his “mouth and eyes crossed out
in red and [with] tattoo needles sticking out of his head.” (Def. Ex. B; Tr. at 8:2-8.)
Shaygan took the base of the image from a still frame of a video of Cornette he found on
the internet. (Tr. at 34:2-7.) The image Shaygan created in response to this request
showed a bloodied Cornette with several tattoo needles protruding from his forehead,
duct tape over his mouth, and red “Xs” over his eyes. (PL. Ex. 1; Tr. at 10:15-20; 23:22-
24:6.) Shaygan understood the purpose of this request to be a response to Cornette’s
criticism of Graver. (Tr. at 24:7-10.)

In addition to the first image, Shaygan also created a second image that depicted
Cornette similarly, although Cornette’s skin was green; Shaygan referred to this second
image as a “zombified” Cornette. (Id. at 12:23-13:9.) Molnar paid Shaygan $60 for his
work, although the parties dispute whether the payment was for the first image only, or

also the second. (Id. at 13:4-17; 78:12-20.) Shaygan did not believe that the images were

 

9 There is no documented reference to the word “parody” in the record in relation to G-Raver’s
actions regarding the creation of this shirt until after litigation began. However, Lombardo and
Graver both testified that they intended to parody Cornette through selling a t-shirt. (Tr. at 84:8-
14; 87:2-4; 205:12-18.)

10
Case 3:19-cv-00219-KRG Document 60 Filed 07/20/20 Page 11 of 63

intended to be parodies of Cornette, but did understand that they were caricatures. (Id.
at 23:9-21.) Cornette also described the images as caricatures of himself, although he later
stated that he felt that description was inaccurate. (Id. at 151:25-153:9.) Graver believed
that the image was parodic in nature and that that nature spoke for itself. (Id. at 205:15—
18.)
F. The Indy Connection Modifies Shaygan’s Images

After receiving the images from Shaygan, Lombardo took the first image, added
hoops around the ends of the tattoo needles to make them more accurate, and placed the
image on a t-shirt with the words “Fuck Jim Cornette”?! around the image (the “FJC
Shirt”). (Id. at 83:11-17; see Pl. Ex. 2.) According to Lombardo, the purpose of the FJC
shirt was to “produce a creative and funny commentary” about Cornette’s comments
towards Graver following his accident. (Tr. at 83:18-22.) The FJC Shirt was intended to
critique Cornette’s known, public distaste for deathmatch wrestling: Graver suggested
tattoo needles stuck in Cornette’s head because those needles are Graver’s signature
weapon in deathmatch wrestling; Xs over Cornette’s eyes so that Cornette would not see
the deathmatch wrestling he dislikes; and duct tape over Cornette’s mouth to muzzle

Cornette’s vocal criticism of deathmatch wrestling. (Id. at 84:20-85:10.)

 

0 The parties dispute whether a caricature is considered a parody and vice versa. (See Tr. at
152:20-153:25.)

11 Graver believes that the message “Fuck Jim Cornette” —or, at least, its meaning —has been used
by multiple people to respond to criticism from Cornette for many years. (Tr. at 208:1-209:2.)

11
Case 3:19-cv-00219-KRG Document 60 Filed 07/20/20 Page 12 of 63

Lombardo also took the “zombified” image, added the letters “STFU!” to the
duct tape over Cornette’s mouth, and placed it on another t-shirt with the word
“Motherfucker” above Cornette’s face (the “MF Shirt”). (Tr. at 13:21-23; 14:24-15:10;
70:16-17; see Pl. Ex. 3.) Shaygan did not consent to these modifications, nor to the
placement of the images with the words. (Id. at 11:16-12:12; 13:18-23.) However, on
occasion, in order to properly manufacture, print, and sell certain merchandise, The Indy
Connection modifies designs artists produce. (Id. at 82:21-83:6.)

As a result of Lombardo’s modification of Shaygan’s artwork, Shaygan and
Molnar had a falling out. (Id. at 18:15-23.) At some point after Lombardo modified
Shaygan’s artwork, likely prior to the filing of this lawsuit, Shaygan contacted Cornette
and stated that he had not been paid for his work on the images and that he had no desire
to be part of any litigation that might arise from the dispute. (Id. at 15:25-16:24; 130:15—
131:7.) Shaygan then executed a contract with Cornette on December 28, 2019, granting
Cornette a license to use the images Shaygan had created (the “Cornette License”). (Id. at
15:25-16:24; 28:8-20.) The Cornette License was not an exclusive license and did not give
Cornette any copyright rights that Shaygan had in the image. (Id. at 29:2-13.)

At some point after Molnar asked Shaygan to create the images of Cornette, and
prior to their falling out, Shaygan’s website was taken offline; he believed Cornette was
behind it. (Id. at 26:12~24; 27:7-28:1.) Shaygan then received information from a friend
that Cornette’s name was not a registered trademark and expressed interest to Molnar to

get back at Cornette by registering Cornette’s name as a trademark as well as registering

 

2 “STFU” is a colloquialism, in the form of an initialism, that, in a less-than-polite manner, directs
the target of the expression to stop talking. (See Tr. at 14:13-15.)

12
Case 3:19-cv-00219-KRG Document 60 Filed 07/20/20 Page 13 of 63

the web address www.fuckjimcornette.com to redirect to Shaygan’s website once he got it
up and running again. (Id. at 26:12-24.)

In late December 2019, Lombardo took the image used for the FJC shirt, removed
the tattoo needles, duct tape, Xs, and blood, replaced them with clown makeup, stubble,
and a prop red, ball nose—depicting Cornette as a clown—and added the word
“Clownette” to a third t-shirt (the “Clownette Shirt’). (Id. at 68:19-69:5; 16:25-18:11;
86:17-87:4; Pl. Ex. 5.) Lombardo created the Clownette Shirt because he believed that the
dispute between Graver, The Indy Connection, and Cornette was “just so asinine, it had
become a circus upon itself, [so] now [it was] just time to bring in the clowns,” and
because Lombardo believed that Cornette was a clown. (Tr. at 86:17-87:1; 88:10-13.)
Graver was not involved in the creation of the Clownette Shirt and received no money
from its sale. (Id. at 97:18-22; 207:2-13.)

G. Graver, Molnar, and The Indy Connection Sell the Shirts

On September 12, 2019, Lombardo _ registered the domain name
www.fuckjimcornette.com, and on September 27, 2019, The Indy Connection filed an
application for a trademark on the phrase “Fuck Jim Cornette,” to be used for clothing;
the trademark application was not for use in connection with wrestling personalities,
entertainers, podcasters, or other similar uses, areas in which Cornette is active. (Tr. at
67:11-13; 93:3-23; 95:11-96:2.) At this time, Cornette did not have a federally-registered

trademark on either his name or the phrase “Fuck Jim Cornette.” (Id. at 172:24-173:3.)

 

13 Cornette is currently attempting to trademark his name his name and other phrases he uses on
his merchandise. (Tr. at 174:10-18.)

13
Case 3:19-cv-00219-KRG Document 60 Filed 07/20/20 Page 14 of 63

After the United States Patent and Trademark Office rejected the application, the Indy
Connection abandoned its effort to trademark the phrase “Fuck Jim Cornette.” (Id. at
96:4-13.) Lombardo never approached Cornette or Cornette’s counsel with an offer to sell
the domain name of www.fuckjimcornette.com, nor did Lombardo intend to register the
domain name in an effort to hold it hostage over Cornette. (Id. at 93:24-95:7; 175:16-25.)
Graver was not involved in the creation or use of www.fuckjimcornette.com to sell the
FJC Shirt. (id. at 97:23-25,)

In the middle of September 2019, likely around September 12 or 13, following
Cornette’s public dispute with Graver, The Indy Connection began selling the FJC Shirt
on its website. (Id. at 70:18-25; 105:9-13.) The Indy Connection set up
www.fuckjimcornette.com to redirect to the page on its website, within Graver’s store,
where it sold the FJC Shirt. (Id.at 70:18-25; 92:23-93:10.) Upon entry to The Indy
Connection’s website by an internet user through www.fuckjimcornette.com, the URL“
would change to indicate that the user was now at The Indy Connection’s website; The
Indy Connection’s logo would also appear, as well as a note that the user is in Graver’s
store. (Id. at 93:3-18.)

Through social media—either from his own viewing or through a fan—Cornette
learned that The Indy Connection was selling the FJC Shirt; and requested that The Indy
Connection’s web host, Shopify, remove the FJC Shirt from The Indy Connection’s

website, which Shopify did. (Id. at 105:18-106:1; 141:6-22.) Cornette had not granted The

 

4 A URL, or “Uniform Resource Locator,” colloquially known as a “web address,” is a unique
identifier for a specific page on a _ website. For instance, the URL
https://www.pawd.uscourts.gov/sites/pawd/files/JG-Practices-Procedures.pdf directs a user to this
Court's Practices and Procedures.

14
Case 3:19-cv-00219-KRG Document 60 Filed 07/20/20 Page 15 of 63

Indy Connection permission to use his likeness, and was concerned that The Indy
Connection’s use of his name and image could set a precedent that anyone who disagreed
with him could sell his name and likeness on the internet. (Id. at 96:19-22; 132:4-10.) The
FJC Shirt was available to the public for only a day or two. (Id. at 104:8-9.)

Around September 26, 2020, The Indy Connection again offered the FJC Shirt
under the description of “Plain Black Tee;” that is, the image on The Indy Connection was
that of a plain black t-shirt, but any purchasers would receive the FJC Shirt. (Id. at 115:24—
116:2; 221:14-24.) Cornette again complained and Shopify again removed the FJC Shirt.
(ECF No. 11-1 ¥ 27.) On October 8, 2019, Graver promoted the FJC Shirt on Twitter by
telling his followers to get their “spooky on over at fuckjimcornette.com.” (Id. J 30.)

In late September or early October 2019, after The Indy Connection began selling
the FJC Shirt, Cornette began selling copies of the FJC Shirt on his own website. (Id. at
101:7-24; 145:18-24.) Cornette stated that the purpose behind his selling the FJC Shirt was
that “if somebody is going to be selling a shirt with my name and face on it, and money is
going somewhere, it should come to me and/or a good cause” because he “couldn't really
sell it as a serious piece of merchandise.” (Id. at 131:8-12.) Cornette promoted his version
of the FJC Shirt on Twitter and his podcast and stated that a portion of the proceeds
would go to charity. (Id. at 131:12-18.) Lombardo ordered a copy of the FJC Shirt from
Cornette’s website and the image on Cornette’s version was identical to The Indy
Connection’s, so far as Lombardo could tell. (Id. at 101:7-24.) According to Lombardo,
Cornette could not have obtained the image on the FJC Shirt for printing from the internet
and must have acquired it in some other manner, as an image taken from The Indy

15
Case 3:19-cv-00219-KRG Document 60 Filed 07/20/20 Page 16 of 63

Connection’s website would not have had sufficient quality for t-shirt printing. (Id.)
Lombardo provided the file for printing only to a third party who printed the FJC Shirts;
he never provided it to Cornette. (Id. at 102:16-103:22.) Cornette testified that he had
asked his t-shirt printers if they could also print the FJC Shirt, and that they were able to
do so; he is unaware of how the printers executed this task. (Id. at 145:25-146:8.)
Cornette’s version of the FJC Shirt was available on his website for somewhere between
one and two months, and he made some money —“not very much” —from these sales. (Id.
at 104:18~25; 146:17-21.) Cornette ultimately removed his version of the FJC Shirt due to
poor sales, (Id. at 147:16-148:4.) Prior to Shaygan’s signing of the Cornette License,
Cornette had been selling the FJC shirt on his own website since some point in October, a
period of nearly two months. (Id. at 28:21-29:1.)

In October 2019, either mid-October, or closer to Halloween, The Indy Connection
began selling the MF Shirt. (Id, at 106:12-20.) The Indy Connection only sold the MF Shirt
for a limited period of time, and The Indy Connection voluntarily removed it—Cornette
did not ask Shopify to remove it. (Id. at 107:9-15.)

On December 31, 2019, approximately two weeks after Cornette filed this action on
December 19, 2019, The Indy Connection issued a press release detailing its version of the
events leading up to the Jawsuit and stating that it had released the FJC Shirt and MF
Shirt to depict an “alternative commentary” upon Cornette’s dispute with Graver. (Def.
Ex. A.)

On January 16, 2020, The Indy Connection began selling the Clownette Shirt. (Id.

at 68:14-23; ECF No. 11-1 { 32.) Potential purchasers could access the Clownette Shirt

16
Case 3:19-cv-00219-KRG Document 60 Filed 07/20/20 Page 17 of 63

either through The Indy Connection’s website, or by entering the web address
www.clownette.com. (Id. at 74:7-12.) If a potential purchaser used the
www.clownette.com link, a similar redirection occurred as occurred when using the link
www.fuckjimcornette.com: he or she would see text showing that The Indy Connection
was selling the Clownette Shirt through Graver’s store. (Id.) Graver was not involved in
the creation or use of www.clownette.com to sell Clownette Shirts. (Id. at 98:1-3.)

The Indy Connection ultimately ended up selling approximately 100 FJC Shirts
and a similar number of Clownette Shirts; both shirts were offered for a cost of $24.99. (Id.
at 70:23-71:8.) In total, The Indy Connection made approximately $1,500 in profit from
sales of the Shirts. (Id. at 98:8-24.) Currently, The Indy Connection is not offering any of
the Shirts for sale, although it intended to sell the Shirts at a professional wrestling
convention in April 2020 before the convention was cancelled due to concerns over
COVID-19. (Id, at 100:7-9; 108:17-109:1.) However, there are several—at least 32—
websites currently offering knockoff versions of the Shirts for sale. (Id. at 107:14-108:4;
178:5-20.) Cornette is unaware of how these knockoff websites obtained the images on
the Shirts. (Id. at 179:2-14.)

The Indy Connection did not use any active marketing to promote any of the
Shirts, including to fans of Cornette; Graver promoted the Shirts through his various
social media profiles. (Id. at 92:1-15; 221:14~223:24.) Molnar testified that The Indy
Connection, in releasing the Shirts, was not marketing the Shirts to Cornette’s fans—they
were marketed to supporters of deathmatch wrestling—and actively did not want
Cornette’s fans to purchase the Shirts. (Id. at 232:11-12.)

17
Case 3:19-cv-00219-KRG Document 60 Filed 07/20/20 Page 18 of 63

The Indy Connection never received any messages or contacts confusing the Shirts
with merchandise Cornette personally endorsed, and there is no evidence of record that
anyone was actually confused about either the origin or endorsement status of the Shirts.
(See id, at 119:10-24.) Graver also received several messages from Cornette’s fans through
social media after the Shirts went on sale expressing their distaste for Graver’s actions.
(Id. at 225:5-226:16.) Cornette, however, believes that the Shirts have “led to so much
confusion” about who sells which shirts because “these shirts circulate all over the
Internet, nobody knows [who sells them]. They just see the picture, the person, the name. .
.. If they know me... they could believe [that I’m getting money from their purchase of
one of the Shirts.] (/d. at 134:12-135:4.)

Cornette has several streams of revenue which were not affected by sales of the
Shirts. (Id. at 136:2-140:2.) In April 2020, Cornette temporarily suspended merchandise
sales through his website so that he could fulfill orders. (Id. at 140:9-16.) Cornette is
unaware of the extent to which sales of his merchandise may have been affected by sales
of the Shirts. (Id. at 140:25-141:5.)

IV. Procedural Background

Cornette filed the Complaint on December 19, 2019, bringing several claims
relating to misuse of his name and likeness. (ECF No. 1.) Cornette filed an Amended
Complaint on March 4, 2020, alleging the following counts: (1) unfair competition in
violation of the Lanham Act, 15 U.S.C. § 1125(a) (“Section 1125(a)”); (2) trademark
dilution in violation of the Lanham Act, 15 U.S.C. § 1125(c) (“Section 1125(c)”); (3)

trademark cyberpiracy in violation of the Lanham Act, 15 U.S.C. § 1125(d) (“Section

18
Case 3:19-cv-00219-KRG Document 60 Filed 07/20/20 Page 19 of 63

1125(d)”); (4) common law trademark infringement, unfair competition, and trademark
dilution; (5) unauthorized use of likeness in violation of Pennsylvania’s Right of Publicity
statute, 42 Pa. C.S.A. § 8316 (“Section 8316”); and (6) civil conspiracy. (ECF No. 18 {J 58-
100.) The Court denied G-Raver’s Motion to Dismiss on April 2, 2020. (ECF No. 41.)

On February 27, 2020, Cornette filed a Motion for Temporary Restraining Order,
asking this Court to enjoin G-Raver from selling the FJC Shirt, the MF Shirt, and the
Clownette Shirt, and any other merchandise bearing Cornette’s name or likeness. (ECF
No. 58.) A hearing on that Motion occurred on May 27, 2020. (ECF No. 55.) The parties
submitted post-hearing briefs to the Court on June 17, 2020. (ECF Nos. 57, 59.)

V. Legal Standard

The Federal Rules of Civil Procedure permit courts to issue preliminary
injunctions on notice to the adverse party. Fed. R. Civ. P. 65(a). “A preliminary
injunction is an extraordinary remedy never awarded as of right.” Winter v. Nat. Res. Def.
Council, Inc., 555 U.S. 7, 24 (2008) (citing Munaf v. Geren, 553 U.S. 674, 689-90 (2008)). A
preliminary injunction is appropriate only “upon a clear showing that the [movant] is
entitled to such relief.” Id. at 22 (citation omitted). In determining whether a party is
entitled to a preliminary injunction, courts consider four factors: (1) whether the movant

has shown a likelihood of success on the merits; (2) whether the movant will be

 

15 This does not require a showing that it is more likely than not that the party seeking the
injunction will ultimately prevail, but the chance must be a “reasonably probability” and
“significantly better than negligible.” Reilly v. City of Harrisburg, 858 F.3d 173, 179 (3d Cir. 2017).

19
Case 3:19-cv-00219-KRG Document 60 Filed 07/20/20 Page 20 of 63

irreparably harmed in the absence of the preliminary injunction;’* (3) whether the balance
of equities favors granting a preliminary injunction, including any harm to the
nonmoving party; and (4) whether granting the preliminary injunction will be in the
public interest. Id. at 20; Revzip, LLC v. McDonnell, No. 3:19-cv-191, 2019 WL 6701835, at *2
(W.D. Pa. Dec. 9, 2019).

“While these factors structure the inquiry, no one aspect will necessarily
determine its outcome. Rather, proper judgment entails a ‘delicate balancing’ of all
elements.” Constructors Ass'n of W. Pa. v. Kreps, 573 F.2d 811, 815 (3d Cir. 1978). Although
the Court must balance all four factors, the party seeking the injunction must make a
threshold showing of a likelihood of success on the merits and irreparable harm. Reilly. v.
City of Harrisburg, 858 F.3d 173, 176 (3d Cir. 2017); see Nken v. Holder, 556 U.S. 418, 434-35
(2009).

VI. Discussion

A. Cornette Has Not Shown a Likelihood of Success on the Merits of Any of His
Claims

The Court will address whether Cornette has shown a likelihood of success on the
merits on his claims starting with his trademark claims and then proceeding to his right of

publicity claim.

 

16 In contrast to the required showing for likelihood of success on the merits, the party seeking the
injunction must show that it is more likely than not that it will suffer irreparable harm absent the
injunction. Reilly, 858 F.3d at 179.

20
Case 3:19-cv-00219-KRG Document 60 Filed 07/20/20 Page 21 of 63

1. Cornette Has Failed to Establish a Likelihood of Success on His Lanham Act
Claims

Cornette seeks a preliminary injunction on three Lanham Act claims: unfair
competition in violation of Section 1125(a), trademark dilution in violation of Section
1125(c), and trademark cyberpiracy in violation of § 1125(d). (ECF No. 11; ECF No. 18 1
58-83.) The Court addresses each in turn.

Section 1125(a) provides a cause of action for trademark holders against persons or
entities who use words, terms, names, symbols, devices, or false designations of origin in
commerce that are “likely to cause confusion” about the source or endorsement of goods
or services. 15 U.S.C. § 1125(a)(1). Section 1125(c) entitles the owner of a famous and
distinctive mark to an injunction against a person or entity whose use of a mark is likely
to cause harm to the famous mark through dilution or tarnishment. 15 U.S.C. § 1125(c).
Section 1125(d) provides a cause of action for the owner of a mark against an entity that
“registers, traffics in, or uses a domain name” that : (1) is identical or confusingly similar
to a distinctive mark at the time the domain name is registered; or (2) is identical or
confusingly similar, or dilutive of a famous mark, and does so in bad faith. 15 U.S.C.
§ 1125(d).

At the outset, the Court notes that Cornette has never owned a federally-registered
trademark in his name, the word “Clownette,” or the phrase “Fuck Jim Cornette.” (Tr. at

172:24-173:3.)

21
Case 3:19-cv-00219-KRG Document 60 Filed 07/20/20 Page 22 of 63

a. Cornette Has Not Demonstrated a Likelihood of Success on the Merits of
His Lanham Act Claim for Unfair Competition

i. The Parties’ Arguments

Cornette argues that the Shirts represent unfair competition efforts against him; G-
Raver is the alleged undertaker of those actions. (ECF No. 57 at 10.) The Lanham Act
applies to the Shirts because the message they convey is commercial speech, which the
Lanham Act regulates. (Id.) The Shirts are unfairly competitive because the use of
Cornette’s name and likeness—valid and legally protectible marks that Cornette owns —is
likely to create confusion among consumers about their origin; i.e. that Cornette is the
source of, or endorses, the Shirts, rather than G-Raver. (Id. at 10-11.)

Cornette asserts that the Shirts are likely to cause confusion under the Lanham
Act’s test because they cause the same “overall impression when viewed separately” as
Cornette’s merchandise because Cornette’s mark is sufficiently strong and distinctive to
merit protection, consumers are unlikely to exercise care in distinguishing the origin of t-
shirts, the target market of the Shirts is the same as Cornette’s merchandise, and
consumers will see the Shirts as related to Cornette’s merchandise. (Id. at 11-13.)

G-Raver replies that the First Amendment protects the expression embodied
within the Shirts, as well as G-Raver’s actions taken in connection with selling the Shirts,
because that expression is of a parodic or satirical nature. (ECF No. 59 at 4.) Because the
Lanham Act regulates speech only of a commercial or advertising nature and G-Raver did
not engage in commercial or advertising behavior, Cornette has no likelihood of success
on the merits because the Lanham Act cannot reach G-Raver’s actions. (Id.) G-Raver sold

the Shirts in an effort to critique Cornette’s views on deathmatch wrestling through

22
Case 3:19-cv-00219-KRG Document 60 Filed 07/20/20 Page 23 of 63

parody; the First Amendment protects this expression, particularly as it regards celebrities
like Cornette, because parodies are a valuable means of expression to weaken the ideas
the celebrity espouses. (Id. at 5-6.) If the Court were to enjoin G-Raver from selling the
Shirts, it would prevent anyone from mocking Cornette or his opinions, which is contrary
to the First Amendment because the First Amendment prohibits laws that prevent
mockery of public figures. (Id. at 6.) Such an injunction will cause a substantial chilling of
speech related to celebrity parodies and mockery. (Id.)

G-Raver argues that the fact that G-Raver did not explicitly use the word “parody”
until after litigation began is irrelevant because the Shirts’ parodic nature is the same
whether G-Raver referred to them as parodies or not. (Id. at 6-7.) Graver, Lombardo, and
Shaygan each testified that their intention in creating the images for the Shirts was
parody. (Id.) Further, Cornette’s first reaction to the Shirts was that they were caricatures,
demonstrating their obvious satirical nature. (Id. at 7.)

G-Raver also asserts that there is no likelihood that consumers will be confused as
to the origin of the Shirts. (Id.) In the case of parody, like this one, there is little likelihood
of confusion because the parody is obvious. (Id. at 8.) Neither G-Raver nor Cornette ever
received any information that there was actual confusion among consumers as to the
origin of the Shirts, and fans of Graver and the Indy Connection are not fans of Cornette,
reducing the likelihood of overlap between purchasers of the Shirts and Cornette’s
merchandise. (Id.) In fact, G-Raver did not want Cornette’s fans to purchase the Shirts,
and several of those fans contacted Graver through social media and harassed him for
selling the Shirts. (Id.)

23
Case 3:19-cv-00219-KRG Document 60 Filed 07/20/20 Page 24 of 63

G-Raver maintains that internet users are of increasing sophistication and are
perfectly capable of discerning sales of merchandise from authorized websites like
www jimcornette.com from obvious parody sites like www.fuckjimcornette.com or
www.clownette.com. (Id. at 8-9.) Internet users, upon visiting www.fuckjimcornette.com
or www.clownette.com were immediately redirected to The Indy Connection’s website
and Graver’s store, which is identifiably different from Cornette’s custom-designed
website. (Id.) Further, the fact that G-Raver did not utilize paid advertising in promoting
the Shirts and did not indicate that Cornette endorsed the Shirts means that the Lanham
Act does not cover the conduct, because the Lanham Act addresses truth in advertising,
and G-Raver did not advertise the Shirts. (Id. at 9.)

ii. Cornette Has Not Shown that the Creation, Sale, and Promotion of The
Shirts Was Commercial Speech

The Lanham Act’s purpose is to regulate commerce and provide a right of action
for businesses and business owners injured by the use of deceptive or misleading marks
in commerce. 15 U.S.C. § 1127. Congress also intended to Lanham Act to protect entities
engaged in commerce from unfair competition and to prevent fraudulent or deceptive use
of commercial marks. Id. The Lanham Act's primary avenue for enforcement is its
trademark provisions, but it also creates federal remedies that extend beyond the bounds
of trademark law and into the realm of unfair competition. POM Wonderful, LLC v. Coca-
Cola Co., 573 U.S. 102, 107 (2014). Because the use of marks in commerce can constitute
expression, the First Amendment limits the Lanham Act’s scope. See Facenda v. NFL Films,

Inc., 542 F.3d 1007, 1015-16 (3d Cir. 2008)

24
Case 3:19-cv-00219-KRG Document 60 Filed 07/20/20 Page 25 of 63

Courts construe the Lanham Act narrowly to avoid conflicts with the First
Amendment. Facenda , 542 F.3d at 1016; see Semco, Inc. v. Amcast, Inc., 52 F.3d 108, 111-12
(6th Cir. 1995). In order to avoid this conflict, the Lanham Act regulates only commercial
speech, which receives lesser protection under the First Amendment than more
traditional means of expression. Valley Forge Military Acad. Found. v. Valley Forge Old
Guard, Inc., 24 F. Supp. 3d 451, 455 (E.D. Pa. 2014); see Taubman Co. v. Webfeats, 319 F.3d
770, 774 (6th Cir. 2003); Cent. Hudson Gas & Elec. Corp. v. Public Serv. Comm'n of N.Y., 447
U.S. 557, 563 (1980). Accordingly, the Court must determine whether Cornette has shown
that it is likely G-Raver engaged in commercial speech that the Lanham Act may
permissibly regulate; if Cornette has not made such -a showing, then he has not
demonstrated a likelihood of success on the merits of his Lanham Act claims. In
determining whether G-Raver engaged in commercial speech, the Court must first
consider whether G-Raver engaged in speech at all.

The First Amendment protects the “freedom of speech,” but its protections do not
stop immediately at the spoken or written word. Texas v. Johnson, 491 U.S. 397, 404 (1989);
see U.S. Const. Amend. I. The First Amendment's protections for free speech extend to
“expression,” which can include conduct. Johnson, 491 U.S. at 404. Wearing clothing that
expresses certain views is “entitled to comprehensive protection under the First
Amendment.” Tinker v. Des Moines Indep. Cmty. Sch. Dist., 393 U.S. 503, 505-06 (1969).
Particularly relevant to Cornette’s claims, wearing clothing that expresses a message in
writing, although potentially offensive to some, falls within the First Amendment's
protection. Cohen v. California, 403 U.S. 15, 26 (1971). Here, the Shirts are conveying a

25
Case 3:19-cv-00219-KRG Document 60 Filed 07/20/20 Page 26 of 63

message: G-Raver’s opinions of Cornette and his views on deathmatch wrestling. The
Shirts are therefore expression meriting First Amendment protection.

Commercial speech is “speech that does no more than propose a commercial
transaction.” United States v. United Foods, Inc., 533 U.S. 405, 409 (2001). If the speech: (1)
is an advertisement; (2) refers to a specific product or service; and (3) has an economic
motivation, then there is “strong support” for the conclusion that the speech is
commercial. Facenda, 542 F.3d at 1017. The Court's analysis is guided by the common
sense distinction between “speech proposing a commercial transaction” and other speech.
Id.

Cornette asserts that all three factors are present in this case because G-Raver is
offering products for sale, is advertising those products while referring to specific
products, and has an economic motivation for the speech. (ECF No. 57 at 10.) The Court
disagrees.

The traditional “advertisement” for purposes of commercial speech is a
commercial on TV or a notice in a newspaper for a product or sale. See Facenda, 542 F.3d
at 1017. Advertisements also often list the price of the product or service sold and when it
may be available. See id. The Shirts do not easily fit within this general framework,
although the Court need not conclusively determine whether the Shirts are
advertisements, as it concludes they fall outside the definition of commercial speech
because G-Raver lacked an economic motive for selling them. Because Cornette claims
that G-Raver’s social media promotions of the Shirts also constitute violations of the
Lanham Act, the Court must also consider whether those social media posts are

26
Case 3:19-cv-00219-KRG Document 60 Filed 07/20/20 Page 27 of 63

advertisements. An “advertisement” is a “commercial solicitation; an item of published
or transmitted matter made with the intention of attracting clients or customers.”
Advertisement, Black’s Law Dictionary (11th ed. 2019).!”7 Under this definition, Cornette
has shown a likelihood that social media postings used to promote the Shirts are
advertisements, as they sought to promote the Shirts and attract customers, but Cornette
has not shown that the Shirts themselves are advertisements as the Shirts do not seek to
attract customers. For example, Graver promoted the Shirts through his various social
media profiles. (Id. at 92:1-15; 221:14-223:24.)

Turning now to whether the speech refers to a certain product or service, the Shirts
do not refer to a specific product—they express messages about Cornette and do not refer
to products or services—but the social media promotions of the Shirts do refer to a
specific product: the Shirts.

The Court next considers whether G-Raver had an economic motivation for selling
and promoting the Shirts. The question of whether G-Raver had an economic motivation
for its speech is more than simply a determination of whether G-Raver had an economic
incentive to make the speech; to have an economic motivation for purposes of commercial
speech, the speaker must speak substantially from economic motivation. Procter & Gamble
Co. v. Amway Corp., 242 F.3d 539, 552 (5th Cir. 2001), abrogated in part on other grounds by
Lexmark Int'l, Inc. v. Static Control Components, Inc., 572 U.S, 118 (2014); see Bolger v. Youngs

Drug Prods. Corp., 463 U.S. 60, 66-68 (1983). Where the first two factors of the Court's

 

17 Courts assessing whether particular expression constitutes commercial speech rarely analyze
what exactly constitutes an “advertisement,” see, e.g., Greater Philadelphia Chamber of Commerce v.
City of Philadelphia, 949 F.3d 116, 137-38 (3d Cir. 2020), so the Court accordingly turns to dictionary
definitions to guide its analysis. Cf. United States v. Geiser, 527 F.3d 288, 294 (3d Cir. 2008).

27
Case 3:19-cv-00219-KRG Document 60 Filed 07/20/20 Page 28 of 63

commercial speech analysis are not conclusive, the motive behind the speech is
determinative. Procter & Gamble, 242 F.3d at 553. Speech that is primarily motivated by
political, religious, or ideological convictions, although it may benefit the speaker
economically, may not meet the economic motivation factor, and therefore not be
considered commercial speech." Id.

Cornette has shown that it is likely that G-Raver had at least some economic
incentive for creating, promoting, and selling the Shirts. The Indy Connection made
approximately $1,500 in profit from sales of the Shirts; Graver made about $200. (Tr. at
98:8-16; 204:6-8.) However, Cornette has not shown that it was likely the primary, or
even a substantial, factor motivating those actions. The initial sale of t-shirts by The Indy
Connection was intended to raise funds for Graver’s recovery.? (Tr. at 110:7-12.) The
record is replete with testimony that the Shirts were intended to parody Cornette’s views
on deathmatch wrestling and to criticize opinions that G-Raver disagreed with. (See, e.g.,
id. at 23:9-21; 83:18-22; 84:20-85:10; 86:17-87:1; 88:10-13.) Promoting the Shirts on social
media was a natural method of getting word out about the message the Shirts conveyed;

although that motivation may be economic also, Cornette has failed to show that it is

 

18 The Fifth Circuit provides an excellent example: a woman operates a record store selling
Christian rock music and tells her customers that they should buy Christian rock music because
other forms of rock music are satanic. Procter & Gamble, 242 F.3d at 553 n.28. Whether the Lanham
Act applies to her conduct depends on her motivation: if she opened the bookstore because of a
sincere religious belief that Christian rock must be made available to combat the evils of other rock
music, the speech is likely noncommercial. Id. Conversely, if she is agnostic and opened the store
after taking a business class that informed her that a properly set up Christian rock store can be
very profitable, the speech is likely commercial and therefore subject to the Lanham Act. Id.

19 Although raising funds for Graver’s recovery is arguably an economic motivation, Cornette does
not claim that the benefit shirt violated his rights in any way, and raising money for a good cause is
not a traditional “economic motivation.”

28
Case 3:19-cv-00219-KRG Document 60 Filed 07/20/20 Page 29 of 63

likely that G-Raver promoted the Shirts substantially for economic reasons. Although
there is no contemporaneous documentary record evidence—except for testimony to the
contrary —that The Indy Connection, or anyone associated with creating the Shirts, used
the word “parody” prior to the onset of litigation, this lack is not sufficient to show that
G-Raver’s characterization of the shirts as parodies was a post-hoc rationalization to avoid
liability. (See id. at 113:18-114:21.) Cornette has not shown that he is likely to succeed in
demonstrating that the Shirts and their promotion had the requisite economic motivation
to meet the third prong of the commercial speech analysis. Although there is some
evidence of economic motivation, and Cornette need not make showings on the merits by
a preponderance of the evidence, the clear weight of evidence before this Court
demonstrates that G-Raver’s motivation for selling and promoting the Shirts was not
substantially economic.

Finally, keeping in mind that the distinction between commercial and
noncommercial speech is a common sense one, see Facenda, 542 F.3d at 1017, the Court
holds that Cornette has not shown a likelihood of success on the merits of his unfair
competition claim. Based on the evidence of record, a careful and searching review of the
images used on the Shirts, and the Court’s own common sense, the message G-Raver
intended to convey through the Shirts and their promotion is noncommercial in nature.
Because Cornette has not shown a likelihood that G-Raver’s actions in creating,
promoting, and selling the Shirts were commercial speech, and therefore subject to the
Lanham Act, he has not shown a likelihood of success on the merits of his Lanham Act
claims.

29
Case 3:19-cv-00219-KRG Document 60 Filed 07/20/20 Page 30 of 63

Although the Court holds that Cornette has failed to show a likelihood of success
on the merits of his Lanham Act claim because G-Raver’s actions did not constitute
commercial speech and are therefore not subject to Lanham Act regulation, in the interests
of completeness, the Court will proceed to address the merits of Cornette’s Lanham Act
claims.

tii. Cornette Has Failed to Show Likelihood of Confusion Between the
Shirts and His Merchandise

Section 1125(a) provides a cause of action for trademark holders against persons or
entities who, in connection with goods or services, use in commerce “any word, term,
name, symbol, or device, or any combination thereof, or any false designation of origin”
that “is likely to cause confusion . . . as to the origin, sponsorship, or approval” of the
goods or services. 15 U.S.C. § 1125(a)(1). To establish a Lanham Act claim of unfair
competition, a plaintiff must show the following three elements: (1) a valid and legally
protectible mark—here, Cornette’s name and likeness; (2) its ownership of the mark; and
(3) that the defendant's use of the mark is likely to create confusion about the origin of
those goods or services—here, the Shirts and G-Raver’s promotions. Commerce Nat'l Ins.
Servs., Inc. v. Commerce Ins. Agency, Inc., 214 F.3d 432, 437 (3d Cir. 2000). If the mark is not
federally registered, then whether it is valid depends on whether it possesses secondary
meaning, or whether the public views the mark as both an identifier of the goods or
services as well as their source. Id. at 438. The parties agree that Cornette did not have a

federally registered trademark at the time of G-Raver’s actions that would include any

30
Case 3:19-cv-00219-KRG Document 60 Filed 07/20/20 Page 31 of 63

actions related to the Shirts, so Cornette’s mark is only valid if it has acquired secondary
meaning. (Tr. at 172:24-173:3.)

Secondary meaning is an association, in the minds of consumers, between the
mark and the provider of the goods advertised using the mark in the mind of consumers.
Commerce Nat'l Ins. Servs., Inc., 214 F.3d at 438. For example, the Coca-Cola logo has
secondary meaning because consumers associate the logo both with Coca-Cola and see
the Coca-Cola Company as the source of Coca-Cola. Factors a court may consider in
determining whether the mark has achieved secondary meaning include: (1) extent of
sales and advertising that lead to associations by consumers; (2) length of use; (3)
exclusivity of use; (4) whether others copy the mark; (5) customer surveys; (6) customer
testimony; (7) the mark’s use within trade journals; (8) the size of the seller; (9) the amount
of sales; (10) the volume of customers; and (11) actual confusion. Id.

There is scarce evidence of record related to the secondary meaning factors and
the Court cannot conclude definitively that Cornette’s mark has achieved secondary
meaning. However, the Court will assume, for purposes of resolving Cornette’s request
for a preliminary injunction based on his unfair competition claim only, that Cornette’s
name is a valid and legally protectible mark.” As there is no dispute that, if there is a
valid mark in this case, Cornette owns it, the Court therefore considers whether there is a

likelihood of confusion between Cornette’s goods and the Shirts.

 

2 This assumption has no bearing on the Court's determination, detailed below, that Cornette’s
mark is not “famous” for purposes of Cornette’s claim of trademark dilution. See infra, Section
VLA.Lb.ii. Whether a mark has achieved secondary meaning and whether it is famous are two
separate questions, analyzed under two separate standards.

31
Case 3:19-cv-00219-KRG Document 60 Filed 07/20/20 Page 32 of 63

In assessing whether a likelihood of confusion exists, the Court applies the
following factors: (1) the similarity between the plaintiff's mark and the challenged
mark;! (2) the plaintiffs mark’s strength; (3) the price of the goods allegedly infringing
and the care expected of consumers in purchasing those goods; (4) the period of time the
allegedly infringing mark has been used without evidence of actual confusion; (5) the
intent of the defendant; (6) evidence of actual confusion; (7) whether the allegedly
infringing goods are marketed through the same channels or advertised through the same
media; (8) the overlap of the target demographics; (9) the relationship between the goods,
as viewed by consumers; and (10) other factors suggesting that consumers might expect
the plaintiff to have made both goods. Cornette v. Graver, No. 3:19-cv-219, 2020 WL
1643370, at *8 (W.D. Pa. Apr. 2, 2020); see Facenda, 542 F.3d at 1019. None of these factors
is alone dispositive, and the Court weighs and balances each factor against the others.
Checkpoint Sys., Inc. v. Check Point Software Techs., Inc., 269 F.3d 270, 280 (3d Cir. 2001).

The first factor, the similarity of the marks, is one of the most critical elements of
the Court's analysis. Fisons Horticulture, Inc. v. Vigoro Indus., Inc., 30 F.3d 466, 472-73 (3d
Cir. 1994). Marks are similar when they create the same overall impression when viewed
separately and are confusingly similar if ordinary consumers would likely conclude that
the two products “share a common source, affiliation, connection, or sponsorship.” AGH

Sportswear, Inc. v. Victoria’s Secret Stores, Inc., 237 F.3d 198, 207 (3d Cir. 2000).

 

1 The Court uses the term “challenged mark” to refer to the allegedly infringing use or conduct by
the defendant, whether it is specifically a “mark” or other use. Here, the term refers to the use of
Cornette’s name and likeness on the Shirts and promotions of the Shirts.

32
Case 3:19-cv-00219-KRG Document 60 Filed 07/20/20 Page 33 of 63

G-Raver’s use of Cornette’s name and likeness on the Shirts, or in the website
names, is not similar to Cornette’s use on his own merchandise and website. Although G-
Raver has used Cornette’s name and likeness, no consumer is likely to get the same
overall impression from either: (1) a t-shirt with Cornette depicted as a clown—and called
“Clownette;” or (2) bloodied, gagged, and with tattoo needles in his forehead —with the
words “Fuck Jim Cornette surrounding his image—as they would from a t-shirt with
Cornette’s face or his face and the words “Thank you, Fuck you, Bye.” The fact that the
word “fuck” appears on both Cornette’s shirts and the FJC Shirt is irrelevant because the
usage of the word is completely separate: in one, Cornette is telling off his critics, while in
the other, G-Raver is expressing his distaste for Cornette. For the same reasons, no
consumer would receive the same impression from visiting a website that had either the
URL www.fuckjimcornette.com or www.clownettecom as from _ visiting
www.jimcornette.com.

The word “fuck,” when used in connection with a person’s name, conveys a
particularly harsh message, generally meant to offend, and indicating the speaker's
contempt, anger, or disgust for the intended recipient. See Fuck, Merriam-Webster,
https://www.merriam-webster.com/dictionary/fuck. Consumers are unlikely to see a shirt
with an image of a bloodied and gagged Cornette that says “Fuck Jim Cornette,” or visit a
website with the URL www.fuckjimcornette.com and assume that Cornette endorses a t-
shirt or website that expresses contempt for himself, or that Cornette is the source of such

a website or t-shirt.

33
Case 3:19-cv-00219-KRG Document 60 Filed 07/20/20 Page 34 of 63

Similarly, a clown is “a rude or ill-bred person... a fool, jester, or comedian.”
Clown, Merriam-Webster, https://www.merriam-webster.com/dictionary/clown. Calling
someone a clown is also a way of expressing contempt for that person, and therefore
consumers are unlikely to believe that Cornette endorsed or originated a website or t-shirt
depicting him as a clown. Accordingly, the marks at issue in this case, Cornette’s name
and likeness on his own merchandise vis-a-vis the Shirts, are not similar.

As to the second factor, the strength of Cornette’s mark, the Court considers two
factors: (1) the distinctiveness or conceptual strength of the mark, which looks to the
inherent features of the mark; and (2) the commercial strength and recognition of the
mark, which looks to factual evidence of recognition in the marketplace. AGH Sportswear,
237 F.3d at 221. Cornette asserts that his mark is strong, but does not address how it is
strong, other than assertions that his name is “synonymous” with wrestling commentary
and merchandise because Cornette provides professional wrestling fans with
merchandise, history, memorabilia, commentary, and books. (ECF No. 57 at 12.)
Cornette has not provided any evidence of record as to the strength of his mark, either
that it is distinct or conceptually strong, nor has he provided evidence of its recognition
throughout the wrestling world. Accordingly, Cornette has failed to show that his mark
is strong, and the strength of mark factor favors G-Raver.

The third factor the Court considers is the price of the goods and other factors that
indicate the care consumers exercise in purchasing those goods; for example, conducting
research about a product before buying it. Confusion is less likely where the goods are

expensive or there is evidence that the average buyer exercises care in making the

34
Case 3:19-cv-00219-KRG Document 60 Filed 07/20/20 Page 35 of 63

purchase. Checkpoint Sys., 269 F.3d at 284-85. Here, the Shirts were not expensive, as they
cost $24.99, although Cornette did not provide evidence of the cost of his similar
merchandise, and there is no record evidence that an average buyer exercises care in
purchasing items like the Shirts. (Tr. at 70:23-71:8.) Accordingly, this factor favors
Cornette.

For factor four, the longer an alleged infringer uses the mark without confusion,
the less likely it is that future consumers will be confused. RJ. Ants, Inc. 0. Marinelli
Enters., LLC, 771 F. Supp. 2d 475, 495-96 (E.D. Pa. 2011). As the overlap here is only a few
months, and there is no evidence one way or the other of confusion, this factor favors
neither party.

The fifth factor the Court considers is the intent of the defendant in adopting the
allegedly infringing mark. This inquiry goes to more than just intent to copy, it goes to
intent to confuse by copying; a defendant's intent to copy shows a likelihood of confusion
only if there is an intent to confuse through “purposeful manipulation” of the allegedly
infringing mark to resemble the plaintiff's mark. AGH Sportswear, 237 F.3d at 226. Here,
there is no evidence that G-Raver intended to use Cornette’s name to cause confusion
among consumers. The opposite is true: Molnar testified that in creating and marketing
the Shirts, the target was deathmatch fans, not Cornette’s fans, and The Indy Connection
did not want Cornette’s fans to purchase the Shirts. (Tr. at 232:11-12.) Cornette has failed
to show that G-Raver’s intent favors his case, and it therefore weighs against him.

Sixth, there is no evidence as to actual confusion in this case. Cornette brought
forth no evidence of consumers who were confused as to the origin of the Shirts vis-a-vis

35
Case 3:19-cv-00219-KRG Document 60 Filed 07/20/20 Page 36 of 63

his merchandise, and rested solely upon his unsupported allegation that the Shirts have
“led to so much confusion.” (Id. at 134:12-135:4.) Lombardo testified that The Indy
Connection never received any communications inquiring as to whether Cornette
endorsed the Shirts, and Graver personally received harassing messages related to the
Sales of the Shirts, indicating that at least some of Cornette’s fans were aware of their
origin. (Id. at 119:10-24; 225:5-226:16.) Although Courts are split on how much evidence
of actual confusion is necessary to make out a showing on this factor, see AGH Sportswear,
237 F.3d at 227, the total absence of evidence of confusion means that this factor weighs in
favor of G-Raver.

Seventh, the Court turns to the channels of marketing used for Cornette’s goods
and the Shirts. This is generally a fact-intensive inquiry in which the Court must examine
how the parties advertise and use their sales forces. Checkpoint, Sys., 269 F.3d at 289.
There is little evidence of record discussing the manner in which the parties market their
goods, but the primary vector appears to be social media, whether through direct social
media postings like tweets or Instagram posts, or through discussion on a podcast
disseminated over the internet and through internet videos. (See Tr. at 90:3-91:17, 157:23—-
158:1.) Given the lack of record evidence presented to the Court relevant to this factor,
and Cornette’s burden to establish a likelihood of success on the merits, it favors G-Raver.

Eighth, the targets of each party’s sales efforts favor G-Raver. In considering this
factor, the Court looks to whether the parties desire the same consumers to buy their
products. Checkpoint Sys., 269 F.3d at 289. Although both parties target their merchandise
to wrestling fans, the record evidence demonstrates that they each target different sectors

36
Case 3:19-cv-00219-KRG Document 60 Filed 07/20/20 Page 37 of 63

of the professional wrestling fandom. The Indy Connection is a counterculture retailer
that caters to wrestling types that are not mainstream, like deathmatch wrestling, and The
Indy Connection specifically targeted the Shirts to deathmatch fans, not to the
professional wrestling fandom writ large, especially Cornette’s fans. (Tr. at 72:12-19;
232:11-12.) Cornette, on the other hand, is a self-described celebrity in the mainstream
wrestling community. (Id. at 143:24-144:1.) Cornette and his fans, the Cult of Cornette,
oppose deathmatch wrestling, and are therefore not the targets of merchandise
supporting deathmatch wrestling or criticizing those who criticize deathmatch wrestling.
(Id. at 155:3-11; 168:9-23; 169:21-24.) The target audiences share some similarities, but
they do not overlap, and this factor therefore weighs against Cornette.

Ninth, in assessing the relationship of the products, the Court focuses on the
nature of the products and whether it would be reasonable for a consumer to associate
them or see them as related. R.J. Ants, 771 F. Supp. 2d at 499. For the reasons discussed
above in relation to the similarity of the products, the Court holds that the Shirts are not
closely related to Cornette’s merchandise. Cornette failed to provide evidence that the
public views the two as related or synonymous, and although a cursory search for t-shirts
related to Cornette might turn up both Cornette’s own merchandise and the Shirts, the
Court holds that the public would not view the two as related for the reasons previously
stated.

Finally, regarding the final factor, other factors suggesting confusion, the parties
have not pointed the Court to any other relevant factors to guide its consideration of the
likelihood of confusion, so the Court declines to consider any further factors.

37
Case 3:19-cv-00219-KRG Document 60 Filed 07/20/20 Page 38 of 63

Weighing the factors, the Court concludes that Cornette has failed to show a
likelihood of confusion between his merchandise and the Shirts. The only factor favoring
Cornette is the price of the goods and the care that consumers are expected to use in
purchasing items like the Shirts. All other factors either weigh in favor of G-Raver or in
favor of neither party. Cornette’s showing as to the price of the goods cannot overcome
the weight of the factors that favor G-Raver. As Cornette has failed to show a likelihood
of confusion, he has accordingly failed to demonstrate a likelihood of success on the
merits of his unfair competition claim.

b. Cornette Has Not Established a Likelihood of Success on His Trademark
Dilution Claim

i. The Parties’ Arguments

Cornette asserts that G-Raver’s sale of the Shirts will dilute his trademark because
the Shirts will reduce the capacity of his mark to identify his goods. (ECF No. 57 at 14.)
Cornette’s mark merits protection because his name is famous, G-Raver began making
commercial use of his name and likeness after Cornette’s mark became famous, and
consumers’ ability to distinguish Cornette’s goods has decreased due to the proliferation
of knockoff Shirts. (/d.)

In responding to Cornette’s trademark dilution claim, G-Raver relies upon
previously stated arguments that the Shirts are of a parodic and satirical nature, as well as
that consumers are not likely to confuse the Shirts with Cornette’s own merchandise. (See

ECF No. 59 at 4-9.) Therefore, injunctive relief is inappropriate. (Id. at 9.)

38
Case 3:19-cv-00219-KRG Document 60 Filed 07/20/20 Page 39 of 63

ii. Cornette’s Mark Is Not Famous

As discussed above, see supra Section VI.A.1.a.ii, Cornette’s Lanham Act claim for
unfair competition fails because he has failed to show a likelihood that G-Raver engaged
in commercial speech. For the same reasons, Cornette has failed to show a likelihood of
success on the merits of his Lanham Act trademark dilution claim because the Lanham
Act only applies to commercial speech. Accordingly, the Court need not further address
the merits of Cornette’s trademark dilution claim, but it will do so in the interests of
completeness.

Section 1125(c) entitles the owner of a famous and distinctive mark to an
injunction against a person or entity who uses a mark, in commerce, that is likely to cause
dilution by blurring or tarnishment of the famous mark, regardless of actual or likely
confusion. 15 USC. § 1125(c). A mark is “famous” if the general consuming public of the
country would “widely recognize[] it as a designation of the goods or services of the
mark’s owner.” § 1125(c)(2)(A). In making this determination, the Court considers “all
relevant factors,” including: (1) the “duration, extent, and geographic reach” of the mark’s
advertising and publicity; (2) the “amount, volume, and geographic extent” of sales
offered under the mark; (3) the extent of actual recognition of the mark; and (4) whether
the mark is federally registered. Id. This is a “rigorous standard” that extends protection
only to “highly distinctive” marks that are “well-known throughout the country.” Green
v. Fornario, 486 F.3d 100, 105 (3d Cir. 2007). The parties agree that Cornette did not have a
federally registered trademark at any time relevant to this lawsuit, so the Court need not
consider that factor further. (Tr. at 172:24-173:3.)

39
Case 3:19-cv-00219-KRG Document 60 Filed 07/20/20 Page 40 of 63

Cornette has presented evidence that he has held a position of some prominence in
the world of professional wrestling for nearly 40 years, but the full extent of that
prominence and its consistency is not in the record. (Id. at 124:23-125:8.) Cornette has an
internet following, with 1.7 million podcast downloads and 100,000 to 125,000 YouTube
views each month, and 160,000 followers on Twitter. (Id. at 134:1-6.) However, he has
presented no evidence of the reach of this following, its demographics, how widely
recognized throughout the general American public he is, or how his following compares
to other professional wrestlers,” other wrestling personalities, celebrities generally, or the
fame of other “highly distinctive” marks.

Cornette presented some evidence of the extent of his merchandise sales, testifying
that in 2019 he sold approximately $40,000 worth of t-shirts; as they account for about 15%
of his gross revenue, his merchandise revenue totals around $266,000 per year. (Id. at
129:16-23.) Again, however, Cornette has not produced evidence about how this
compares to the success of other marks or celebrities, both in the wrestling profession and
the world at large.

Third, Cornette presented no evidence, other than that already mentioned, as to
the extent of his recognition among the general public. Although G-Raver concedes that
Cornette is a celebrity, there are levels of celebrity status, and Cornette provided no

evidence from which the Court could conclude that his level of celebrity is such that his

 

22 For instance, Cornette mentioned the wrestlers John Cena, Brock Lesnar, Randy Orton, and Kane
as famous wrestlers; Graver testified that, growing up, he admired the wrestlers Hulk Hogan and
Macho Man Randy Savage.

23 Consider the traditional characterization of hugely famous actors as “A-List” versus their less
well-known counterparts on the “B-list” or “C-List.”

40
Case 3:19-cv-00219-KRG Document 60 Filed 07/20/20 Page 41 of 63

name is “highly distinctive” and “well-known throughout the country,” such that he is
widely recognized. Cornette’s assertion, unsupported by any evidence of record, that he
is “famous,” and that therefore his name is a famous mark, cannot overcome this lack of
evidence as to the actual extent of his celebrity and recognition. (See ECF No. 57 at 14.)

Accordingly, the Court concludes that Cornette has not demonstrated a likelihood
of success on the merits of his dilution claim because he does not have a famous mark.

iii. Cornette Has Not Shown a Likelihood of Dilution by Blurring

Although the Court has concluded that Cornette has failed to establish a
likelihood of success on his trademark dilution claim due both to the noncommercial
nature of G-Raver’s speech, as well as the fact that Cornette has not shown that his mark
is famous, the Court will address Cornette’s claim further in the interests of completeness.

In assessing whether a trademark has been diluted by blurring, the Court
considers “all relevant factors,” including: (1) the similarity between the allegedly
infringing marks and the famous mark; (2) the distinctiveness of the famous mark; (3) the
extent to which the owner of the famous mark engages in “substantially exclusive use” of
the mark; (4) the degree of recognition of the mark; (5) whether the user of the allegedly
infringing mark intended to create an association with the famous mark; and (6) an actual
association between the two marks. § 1125(c)(2)(B).

The balance of the dilution factors does not favor Comette. As discussed above,
the marks are not similar. See supra, Section VI.A.1.a.iii. The Court has also concluded
that Cornette’s mark is not sufficiently distinctive to be considered famous. See supra,

Section VI.A.1.b.ii. Cornette has not provided sufficient evidence from which the Court

4l
Case 3:19-cv-00219-KRG Document 60 Filed 07/20/20 Page 42 of 63

could conclude that he engaged in “substantially exclusive use” of his mark prior to this
dispute, but the Court will give him the benefit of the doubt in this instance. The Court
also concluded that Cornette had not shown that his mark was widely recognized. See
supra, id. G-Raver, although intending to reference Cornette in creating the Shirts, had no
desire to be associated with him. (Tr. at 232:11-12.) Finally, the Court also previously
determined that there is no likelihood of an actual association between the two marks. See
supra, Section VI.A.1.aiii. Accordingly, Cornette has failed to show a likelihood of success
on the merits of his dilution by blurring claim.

iv. Cornette Has not Shown a Likelihood of Dilution by Tarnishment

Dilution by tarnishment is a harm to a famous mark that arises from its similarity
to an allegedly infringing mark. 15 U.S.C. § 1125(c)(2)(C). As the Court has concluded
that Cornette has failed to show that the Shirts and his mark are similar, see supra, Section
VI.A.1.A.iii, the Court concludes that Cornette has failed to show that his mark will be
tarnished as a result of any association that may or may not exist between it and the
Shirts.

c. Cornette Has Not Shown a Likelihood of Success on His Trademark
Cyberpiracy Claim

i. The Parties’ Arguments

Cornette maintains that G-Raver’s registration of the domain names
www.fuckjimcormette.com and www.clownette.com constitute trademark cyberpiracy in
violation of the Lanham Act because G-Raver registered those domain names with the
bad faith intent to profit from their use. (ECF No. 57 at 15.) Although G-Raver did not

attempt to sell either domain name to Cornette, Cornette is still likely to succeed on his

42
Case 3:19-cv-00219-KRG Document 60 Filed 07/20/20 Page 43 of 63

cyberpiracy claim because Cornette has trademark rights in his name, G-Raver’s use of
the domain names was commercial and not fair use, G-Raver is seeking both financial
gain and to tarnish Cornette’s mark by creating a likelihood of confusion as to the origin
of the site, and Cornette’s name is famous. (Id.)

In replying to Cornette’s trademark cyberpiracy claim, G-Raver relies upon
previously stated arguments that the Shirts are of a parodic and satirical nature, as well as
that consumers are not likely to confuse the Shirts with Cornette’s own merchandise. (See
ECF No. 59 at 4-9.) Therefore, injunctive relief is inappropriate. (Id. at 9.)

ii. G-Raver Did Not Register the Domain Names in Bad Faith

Section 1125(d) provides a cause of action for the owner of a mark against one who
has a bad faith intent to profit from that mark and “registers, traffics in, or uses a domain
name” that: (1) is identical or confusingly similar to a distinctive mark at the time the
domain name is registered; or (2) is identical or confusingly similar, or dilutive of a
famous mark. In determining whether a defendant has the requisite bad faith intent, the
Court considers all relevant factors, including: (1) the trademark or intellectual property
rights of the alleged infringer in the domain name; (2) the extent to which the alleged
infringer’s legal name is contained in the domain name; (3) prior use of the domain name
in connection with “the bona fide offering of any goods or services,” (4) the alleged
infringer’s legitimate noncommercial or fair use of the mark in a site accessible under the

domain name; (5) the alleged infringer’s intent to divert customers from the mark’s owner

 

24 Section 1125(d) also provides liability for the use of domain names that relate to the Red Cross or
U.S. Olympic Committee, though these causes of action are not relevant to the case at hand. §
1125(d)(1)(A)(ii)(TID); see 18 U.S.C. § 706; 36 U.S.C. § 220506.

43
Case 3:19-cv-00219-KRG Document 60 Filed 07/20/20 Page 44 of 63

to a site that might harm the goodwill the mark represents, “either for commercial gain or
with the intent to tarnish or disparage the mark” through the creation of a likelihood of
confusion as to the source or endorsement of the site; (6) the alleged infringer’s intent to
hold the domain name hostage or for ransom; (7) the use of false contact information in
registering the domain name; (8) the alleged infringer’s collection of many domain names
which are known to be confusing or similar to marks that are distinctive; and (9) the
extent of the mark’s distinctiveness under Section 1125(c). § 1125(d)(1)(B)(@). Bad faith
cannot exist where the Court determines that the alleged infringer “believed and had
reasonable grounds to believe” that the use “was a fair use or otherwise lawful.” §
1125(d)(1)(B) (ii).

The record reflects that G-Raver believed that its use of Cornette’s name and
likeness was a lawful parody. (Tr. at 23:9-21; 83:18-22; 84:20-85:10; 86:17—87:1; 88:10-13.)
Further, as the Court has concluded that the speech in which G-Raver was engaged was
noncommercial speech not subject to Lanham Act regulation, G-Raver had “reasonable
grounds to believe” that its use of Cornette’s name and likeness was lawful. See supra,
Section VI.A.1.aii. The Court's conclusion that the Lanham Act would not bar G-Raver’s
speech even if it was commercial speech subject to regulation further supports this
conclusion. See supra, Sections VI.A.1.a.iii, VLA.Lb.iti, VLA.1.b.iv. Accordingly, Cornette
has failed to show a likelihood of success on the merits of his cyberpiracy claim.

Although the Court's conclusion that G-Raver believed and had lawful grounds to

believe that its use of Cornette’s name and likeness was lawful removes the necessity for

44
Case 3:19-cv-00219-KRG Document 60 Filed 07/20/20 Page 45 of 63

the Court to apply the bad faith factors, in the interests of completeness, it will consider
those enumerated factors.

The Court concludes that Cornette has failed to establish a likelihood that he will
be able to show that G-Raver acted in bad faith. G-Raver has no trademark or other
intellectual property rights in either www.fuckjimcornette.com or www.clownette.com,
nor does the legal name of any of the G-Raver parties appear in either domain name, so
the first two factors favor Cornette. G-Raver has also never offered goods or services
other than the Shirts through either website, again favoring Cornette. However, as noted
above, G-Raver’s use was also noncommercial, a factor that weighs against Cornette.
There is no evidence in the record that G-Raver intended to divert consumers from
Cornette’s website to The Indy Connection’s to create a likelihood of confusion, again
weighing against Cornette— Molnar testified that G-Raver did not want Cornette’s fans to
buy the Shirts. (Tr. at 232:11-12.) G-Raver also never attempted to hold either domain
name hostage or for ransom over Cornette, also weighing against Cornette. (Id. at 93:24—
95:7; 175:16-25.) There is no evidence of record that Lombardo or The Indy Connection
provided false information in registering either domain name; the factor therefore weighs
against Cornette. There is also no evidence of record that G-Raver registered multiple
domain names that it knew were identical or confusingly similar to Cornette’s name; this
factor, too, weighs against Cornette. Finally, as the Court was unable to conclusively
determine whether Cornette’s mark is famous as Section 1125(c) defines that term, see
supra Section VI.A.1.b.ii, this factor therefore weighs against Cornette as he carries the
burden to show the fame of his mark to entitle him to a preliminary injunction.

45
Case 3:19-cv-00219-KRG Document 60 Filed 07/20/20 Page 46 of 63

Weighing the bad faith factors, the Court concludes that Cornette has not made a
sufficient showing that G-Raver engaged in bad faith. Accordingly, Cornette has not
demonstrated a likelihood of success on the merits of his cyberpiracy claim.

2. Cornette Has Not Shown A Likelihood of Success on the Merits of His
Common Law Trademark Claims

Cornette contends that, because Pennsylvania’s common law cause of action for
unfair competition is identical to that of the Lanham Act's, with the exception of a
requirement that there be interstate commerce, if the Court finds a likelihood of success
on the merits of Cornette’s Lanham Act claims, it must find a likelihood of success on
Cornette’s common law claims. (ECF No. 57 at 16.) Conversely, if the Court does not find
a likelihood of success on the merits of Cornette’s Lanham Act claims, there is no
likelihood of success on the merits of his common law claim. (See id.) The Court agrees
that the causes of action are the same. See Moore Push-Pin Co. v. Moore Bus. Forms, Inc., 678
F. Supp. 113, 116 (B.D. Pa. 1987).

Having concluded that Cornette has failed to show a likelihood of success on any
of his three Lanham Act claims, see supra Section VI.A.1, the Court holds that Cornette has

likewise failed to show a likelihood of success on his common law trademark claims.

46
Case 3:19-cv-00219-KRG Document 60 Filed 07/20/20 Page 47 of 63

3. Cornette has Not Shown a Likelihood of Success on the Merits of His Right
of Publicity Claim®

a. The Parties’ Arguments

Cornette asserts that the Shirts also violate his statutory right of publicity because
they are an unauthorized use of his name and likeness for a commercial purpose. (ECF
No. 57 at 16.) The Shirts portray Cornette in a recognizable manner, and Cornette’s name
has commercial value because he has developed it with time, money, and effort. (Id.) The
Shirts are a commercial use because they use Cornette’s name and likeness in connection
with selling or advertising a product without his permission. (Id. at 16-17.)

G-Raver reiterates the previously stated arguments that the First Amendment
protects use of Cornette’s name and likeness on the Shirts in relation to Cornette’s right of
publicity claim, and also that the use was not in a commercial or advertising manner as
the statute requires. (See ECF No. 59 at 4-9.) Therefore, injunctive relief is inappropriate.

b. The Shirts Are Expressive Works under the First Amendment and
Section 8316

Section 8316 bars the unauthorized use of the name or likeness of a person for
commercial or advertising purposes when that name or likeness has commercial value. 42
Pa. Cons. Stat. § 8316(a). “Commercial value” is a “[vJaluable interest” in a person’s name
or likeness that “is developed through the investment of time, effort, and money.” §
8316(e). A “commercial or advertising purpose” is the public use of a person’s name or

likeness “on or in connection with” selling or offering a product for sale, to promote or

 

25 The Court confines its analysis of Cornette’s right of publicity claim solely to the Shirts and not to
any promotions thereof. Cornette has not argued that any of G-Raver’s promotions violated his
right of publicity, and the Court finds no evidence in the record to support such a claim even if
made.

47
Case 3:19-cv-00219-KRG Document 60 Filed 07/20/20 Page 48 of 63

advertise products, or for fundraising. § 8316(e)(1). However, if the use is through a
“communications medium,” it is not a violation when: (1) the person appears as a
member of the public and is not named or identified; (2) the use is associated with a news
report; (3) the use is an expressive work; (4) the use is an original work of fine art; (5) the
use is associated with announcing or promoting a news report, expressive work, or work
of fine art; or (6) the use is associated with identifying the person as the creator of a work.
§ 8316(e)(2). A “communications medium” includes, but is not limited to, newspapers,
magazines, books, billboards, telephone, radio and television broadcasts, digital
communications networks, audiovisual works, and global communications networks. §
8316(e).

G-Raver does not dispute that it used Cornette’s name and likeness without his
permission. The issues the Court must confront are whether Cornette’s name has
commercial value, whether G-Raver’s use was for a commercial or advertising purpose,
and whether the Shirts are a “communications medium.”

The typical claimant under § 8316 has invested resources to develop a personal
brand and is suing a person or entity who is exploiting that brand without permission.
Taha v. Bucks Cty., 9 F. Supp. 3d 490, 493 (E.D. Pa. 2014). For example, a chef had a valid
claim against a former employer who continued to use his name to promote wedding
catering packages when the chef had extensively detailed his efforts at building a
reputation in the catering industry. Lewis v. Marriott Int'l, Inc., 527 F. Supp. 2d 422, 428

(E.D. Pa. 2007).

48
Case 3:19-cv-00219-KRG Document 60 Filed 07/20/20 Page 49 of 63

Here, Cornette has presented sufficient evidence to demonstrate a likelihood that
he will be able to show that his name has commercial value. Cornette has been involved
in professional wrestling for nearly 40 years and is a celebrity in the field. (Tr. at 123:1-8;
142:24-144:1.) Cornette hosts two podcasts that are downloaded approximately 1.7
million times per month, has 160,000 followers on Twitter, and receives between 100,000
and 125,000 views per month on his YouTube channel. (Id. at 134:1-6.) Cornette sells
merchandise with his name on it through his website, and his t-shirt sales revenue, which
accounts for approximately 15 percent of his annual merchandise revenue was
approximately $40,000 in 2019. (Id. at 112:1-13; 128:16-23; 129:6-13; 133:17-25.) The time,
energy, and effort required to establish this presence are sufficient to show likelihood of
success in establishing the commercial value of Cornette’s name.

Next, the Court turns to whether G-Raver’s use was for “commercial or
advertising purposes” as Section 8316 defines that phrase. Section 8316 limits a
commercial or advertising purpose to use for fundraising, for advertising or promoting
products, or “on or in connection” with selling or offering to sell products. 42 Pa. Cons.
Stat. § 8316(e)(1). G-Raver did not use Cornette’s name and likeness for fundraising”* and.
the record does not demonstrate the G-Raver used Cornette’s name and likeness to
promote products; rather, variations of Cornette’s name and likeness essentially were the
product. However, Cornette’s name and likeness both appear on the Shirts, which are a
product, and G-Raver’s use facially falls under Section 8316's scope because Cornette’s

name and likeness are “on... a product.” (See Pl. Ex. 1-5; Tr. at 8:17-24; 67:14-19; 69:17—

 

2 Although The Indy Connection did release a benefit t-shirt to raise money for Graver’s health
care, Cornette does not claim that that shirt violated his right of publicity.

49
Case 3:19-cv-00219-KRG Document 60 Filed 07/20/20 Page 50 of 63

70:17.) However, there are exceptions to Section 8316's coverage, even when the use is
facially for a commercial or advertising purpose; the relevant exception here is if the
Shirts are expressive works and the use is through a communications medium. 42 Pa.
Cons. Stat. § 8316(e)(2). Section 8316 defines an “expressive work” as a “literary,
dramatic, fictional, historical, audiovisual, or musical work regardless of the
communications medium by which it is exhibited, displayed, performed, or transmitted,
other than when used for a commercial or advertising purpose.” § 8316(e).

Although t-shirts are not explicitly listed as an “expressive work,” the Court holds
that, on the evidence presented, the Shirts fall within § 8316’s definition of the term. A
“work” is “something produced or accomplished by effort, exertion, or exercise of skill,”
or “something produced by the exercise of creative talent or expenditure of creative
effort.” Work, Merriam-Webster, https://www.merriam-webster.com/dictionary/work.
The Shirts, and the images used in their creation, are “works” under this definition. The
Shirts were “accomplished by effort, exertion, or exercise of skill,” primarily through
Shaygan and Lombardo’s work creating the images and then placing those images on the
Shirts. (Tr. at 10:15-20; 23:22-24:6; 83:11-17.)

The shirts are also expressive. “Expressive” means “serving to express, utter, or
represent,” or “effectively conveying meaning or feeling.” Expressive, Merriam-Webster,
https://www.merriam-webster.com/dictionary/expressive. “Express,” similarly, means to
“represent in words,” or “make known the opinions or feelings of” the speaker. Express,
Merriam-Webster, https://www.merriam-webster.com/dictionary/express. The Shirts
serve to “express, utter, or represent” G-Raver’s “opinions or feeling” about Cornette and

50
Case 3:19-cv-00219-KRG Document 60 Filed 07/20/20 Page 51 of 63

his views on deathmatch wrestling; this expression is both explicit—“Fuck Jim Cornette”
and “Clownette”—and implicit—through the depiction of Cornette as bloodied and
gagged and as a clown.

Although at first glance, the Shirts, despite fitting the dictionary definitions for
“expressive works,” do not fall under the explicitly listed media of expressive works—
“literary, dramatic, fictional, historical, audiovisual, or musical” works—on closer
inspection, the Shirts are properly considered fictional expressive works.” “Fictional”
works are those “of, relating to, characterized by, or occurring in fiction; invented by the
imagination.” Fictional, Merriam-Webster, https://www.merriam-
webster.com/dictionary/fictional. “Fiction,” in turn, is “something invented by the
imagination.” The image of a bloodied and gagged Cornette, with tattoo needles sticking
out of his forehead was “invented by [Graver’s] imagination” as a way to get back at
Cornette for his comments about Graver. (Tr. at 8:2-8; 78:1-5; 201:21-25.) In the same
vein, Lombardo’s vision of Cornette as a clown was “invented by [his] imagination.” (Tr.
at 86:17-87:1; 88:10-13.) The Court holds that, on the record before it, Cornette has failed
to establish a likelihood that he will be able to show that the Shirts are not fictional
“expressive works.”

Finally, the Court considers whether the Shirts are a “communications medium.”
Although a t-shirt is not included in enumerated communications media that Section 8316

specifically exempts, the Court concludes that the Shirts are a “communications medium”

 

27 Although “audiovisual” works might, at a glance appear a category under which the Shirts
might fall, an “audiovisual work” consists of “related images that a presented in series . . . and
accompanied by sound.” Audiovisual Work, Black’s Law Dictionary (11th ed. 2019). The Shirts,
being single images and lacking sound, do not fit this definition.

51
Case 3:19-cv-00219-KRG Document 60 Filed 07/20/20 Page 52 of 63

as Section 8316 defines the term. Section 8316’s exemption for “expressive work[s]”
demonstrates that Section 8316 contemplates exceptions from liability for right of
publicity violations when the use of the plaintiffs name or likeness communicates a
message. Clothing is often used to convey a message, such as when protesting
government policy, and the First Amendment protects this expression. E.g., Cohen, 403
US. 15; Tinker, 393 U.S. 503. In Cohen, the Supreme Court held that the First Amendment
permitted a person to wear a jacket with the phrase “Fuck the Draft” in public, 403 U.S. at
26, and in Tinker, the Supreme Court held that wearing black armbands protesting the
Vietnam War was expressive conduct that the First Amendment protected. 393 U.S. at
514.

In both Cohen and Tinker, the clothing worn was the medium through which the
message was communicated—in other words, the jacket and the armband, respectively,
were “communications mediums.” The types of media Section 8316 specifically exempts
bolster this conclusion. Section 8316 exempts billboards and transit ads, radio and
television broadcasts, and newspapers and magazines, among others. § 8316(e)(2). It
would be nonsensical that t-shirts that communicate a message are not included in this
list, because then, had G-Raver taken out a full-page advertisement in a newspaper with
the images used for any of the Shirts, they would not have violated Cornette’s right of
publicity, but the use of t-shirts would be prohibited. For these reasons, the Court
concludes that t-shirts are a “communications medium” as defined in Section 8316.

Although the Court concludes that the Shirts are expressive works within Section
8316's definition, as the First Amendment places limitations on the right of publicity even

52
Case 3:19-cv-00219-KRG Document 60 Filed 07/20/20 Page 53 of 63

apart from limitations the statutes codifying the right of publicity place, it proceeds to
consider the constitutional implications of Cornette’s claim, as the First Amendment
operates as a limit on the right of publicity. Hart v. Electronic Arts, Inc., 717 F.3d 141, 149
(3d Cir. 2013). The First Amendment right to free expression and the statutory right of
publicity are in tension, and the Court must therefore “balance the interests underlying
the right to free expression against the interests in protecting the right of publicity.” Id.
In so doing, the Court looks to whether the interests that the right of publicity protects
surmount already-existing First Amendment protections. Id. at 167. In conducting this
balancing, the Court is particularly cognizant of the fact that, when the speech in question
is expressive and concerns a celebrity, the right of publicity has the potential to censor
significant expression because it may permit the celebrity to suppress commentary that
may attempt to redefine the celebrity in the public eye. Id. at 159.

In balancing the right of free expression against the right of publicity, the Court
applies the “Transformative Use Test.” Id. at 165. The Transformative Use Test
originated as one factor in the determination of whether the use of material that would

otherwise constitute copyright infringement was “fair” or free from liability. Id. at 158.

 

28 The Court’s conclusion that Cornette has failed to show that G-Raver engaged in commercial
speech regulable by the Lanham Act, see supra Section VLA.1.a.ii, has no bearing on the Court's
conclusion as whether G-Raver’s use was commercial under Section 8316 because Section 8316 and
the Lanham Act vary in scope.

29 The federal courts may engage in this balancing act because, although the right of publicity is a
creation of state law, “its intersection with the First Amendment presents a federal issue.” Hart,
717 F.3d at 149 n.11.

30 The California Supreme Court articulated the Transformative Use Test in Comedy IIT Products, Inc.
v. Gary Saderup, Inc., 21 P.3d 797 (Cal. 2001). The Third circuit adopted this test in Hart. See 717
F.3d at 165.

53
Case 3:19-cv-00219-KRG Document 60 Filed 07/20/20 Page 54 of 63

The Transformative Use Test’s primary inquiry is to ask whether the new work adds
something new, with additional purpose or character, changing the original with new
meaning or expression, or just supersedes the old work; in essence, the question is
whether the new work is “transformative” of the old. Id. at 159 (citing Comedy III Prods.,
Inc. v. Gary Saderup, Inc., 21 P.3d 797, 808 (Cal. 2001)). Transformative elements may
include, in certain circumstances, “factual reporting, fictionalized portrayal, heavy-
handed lampooning, and subtle social criticism.” Id.

When a new work is transformative of the old, it is significantly less likely to
interfere with the economic interests the right of publicity protects. Id. In particular,
works parodying celebrities are not, from the point of view of a fan of the celebrity, an
appropriate substitute for the celebrity's authorized goods and therefore do not
particularly impact the celebrity's market. Id.

The ultimate question that the Transformative Use Test asks is whether the
celebrity’s likeness is “so transformed” as to become more the defendant's own
expression rather than the celebrity’s likeness; if the celebrity’s likeness is part of the “raw
material” from which an original work is synthesized, rather than being the “very sum
and substance” of the work, the work is transformative. Id. at 160. If the use is
transformative, the First Amendment protects the use from liability for violating the right
of publicity. See id.

The Court concludes that Cornette has failed to establish a likelihood that he will
be able to demonstrate that the Shirts are not transformative; accordingly, the Court holds
that, for purposes of Cornette’s request for a preliminary injunction, the Shirts are

54
Case 3:19-cv-00219-KRG Document 60 Filed 07/20/20 Page 55 of 63

protected expression. The parties agree that it is Cornette’s likeness on the Shirts, as well
as his name. (Tr. at 69:21-70:17.) However, Cornette’s likeness is not the “very sum and
substance” of any of the Shirts. The “sum and substance” of the Shirts is G-Raver’s
criticism of Cornette—whether, in G-Raver’s view, Cornette’s views on deathmatch
wrestling are wrong, he is a contemptible figure, or he is a clown. (Tr. at 84:20-85:10;
86:17-87:1; 88:10-13.) The Shirts do not simply supersede a shirt with Cornette’s face on
it, or his “Thank you, Fuck you, Bye” t-shirts; a t-shirt with Cornette bloodied and
gageed, or depicted as a clown, is a poor substitute for Cornette’s authorized merchandise
that depicts Cornette in a positive light and is unlikely to be worn by a member of the
Cult of Cornette. In sum, the Court concludes, based on the record before it, that the.
Shirts are transformative and therefore protected First Amendment expression.

For the foregoing reasons, Cornette has failed to establish a likelihood of success
on the merits of his right of publicity claim.

4, Cornette Does Not Seek a Preliminary Injunction on His Civil Conspiracy
Claim

Cornette advances no argument as to why he is likely to succeed on the merits of
his civil conspiracy claim, and the Court therefore assumes that he is not attempting to
secure a preliminary injunction on the basis of that claim.’ G-Raver also argues that
Cornette cannot obtain a preliminary injunction on this claim because all other claims

must fail, (ECF No. 59 at 9.) As Cornette does not appear to be seeking injunctive relief

 

3t Whether an injunction is a proper remedy for a civil conspiracy claim is not before the Court and
the Court therefore expresses no opinion on the issue.

55
Case 3:19-cv-00219-KRG Document 60 Filed 07/20/20 Page 56 of 63

on his civil conspiracy claim, the Court will not further consider Cornette’s civil
conspiracy claim as a basis for granting a preliminary injunction.

B. Cornette Has Failed to Show that He Will Suffer Irreparable Harm in the
Absence of an Injunction

1. The Parties’ Arguments

Cornette argues that he will suffer irreparable harm in the absence of an injunction
because if this Court does not enjoin G-Raver’s conduct, that refusal will set a precedent
that any person can copy Cornette’s merchandise or intellectual property for their own
benefit. (ECF No. 57 at 18.) Permitting G-Raver to continue selling the Shirts will deprive
Cornette of the benefit of his effort developing his trademark, and co-infringers are also
profiting from his effort, both from selling knockoffs of the Shirts, but also of Cornette’s
own merchandise. (Id.) This conduct results in dilution of Cornette’s trademark and a
preliminary injunction will remedy this harm. (Id.)

G-Raver responds that Cornette has not shown that he will suffer irreparable harm
and that his argument rests solely upon his assertion that he will suffer such harm. (ECF
No. 59 at 10.) In Lanham Act cases, there is no presumption of an injunction, and the
party seeking the injunction must clearly show irreparable harm, which Cornette has
failed to do. (Id.) Cornette was unable to identify any harm he has suffered as a result of
G-Raver’s actions, and has, in fact, had to shut down his business temporarily so that he
could fulfill all merchandise orders. (Id.)

2. Cornette’s Harm Is Not Irreparable

A plaintiff must make a clear showing that he or she is likely to suffer irreparable

harm in the absence of an injunction. Ferring Pharms., Inc. v. Watson Pharms., Inc., 765 F.3d

56
Case 3:19-cv-00219-KRG Document 60 Filed 07/20/20 Page 57 of 63

205, 217 (3d Cir. 2014). In Lanham Act cases, there is no presumption of irreparable harm,
as this is inconsistent with the plaintiff's burden to show such harm. Id. at 216-17 For the
same reason, the Court does not presume irreparable harm on right of publicity claims.
See id. Accordingly, Cornette has the burden to show that he is likely to suffer irreparable
harm if the Court does not enjoin G-Raver from selling and promoting the Shirts.

The risk of irreparable harm cannot be speculative, it must be based on concrete
evidence. See Adams v. Freedom Forge Corp., 204 F.3d 475, 488 (3d Cir. 2000). Nor can a
plaintiff establish irreparable harm on the basis of “bald and conclusory statements.”
Brown v. Beard, No. 8-cv-26, 2008 WL 11344639, at *2 (W.D. Pa. Mar. 5 2008).

Cornette has failed to show a likelihood of irreparable harm. Although harm to
his reputation may be a basis for irreparable harm, Opticians Ass’n of America v.
Independent Opticians of America, 920 F.2d 187, 195 (3d Cir. 1990), he still bears the burden
of demonstrating that irreparable harm is likely, and he has not carried that burden.
Further, economic harms, such as reduced sales, are not irreparable. Minard Run Oil Co. v.
U.S. Forest Serv., 670 F.3d 236, 255 (3d Cir. 2011).

Cornette asserts that if the Court fails to enjoin G-Raver’s conduct, any person can
sell his name and likeness on merchandise across the web. (ECF No. 57 at 18.) However,
as the Court has extensively discussed, see supra Sections VI.A.1.a.u, VLA.3.b, any person
can take his name and likeness and sell it on the internet and remain free from liability so
long as those actions fall within the First Amendment's protections. Any harm caused to
Cornette’s brand through parodies or satires that fall within the First Amendment are not

harms the legal system can address—for example, “when a lethal parody, like a scathing

57
Case 3:19-cv-00219-KRG Document 60 Filed 07/20/20 Page 58 of 63

theater review, kills demand for the original, it does not produce a cognizable harm.”
Campbell v. Acuff-Rose Music, Inc., 510 U.S. 569 (1994). Cornette has produced no
evidence, other than his own “bald and conclusory statements,” that he will suffer
irreparable harm in the absence of an injunction. There is no expert testimony describing
how these parodies will affect his reputation, and no evidence that the sale of the Shirts
has affected his reputation; Cornette’s business operations do not appear to have suffered
as a result, and although economic losses are reparable, the Court considers the lack of
harm to his business as illustrative of the fact that Cornette has not shown irreparable
harm. (see Tr. at 140:9-16.) Accordingly, Cornette has failed to show that he is likely to
suffer irreparable harm in the absence of a preliminary injunction.

C. The Balance of the Equities Weighs Against an Injunction

The Court need not consider the remaining two preliminary injunction factors, as
Cornette has failed to make a showing on either the likelihood of success on the merits or
irreparable harm. See Reilly, 858 F.3d at 176. However, the Court will proceed to do so in
the interests of completeness.

1. The Parties’ Arguments

Cornette argues that the balance of the equities favors the issuance of a
preliminary injunction and that G-Raver cannot object to an injunction because G-Raver
brought the request for an injunction down on itself by continuing to sell and promote the

Shirts. (ECF No. 57 at 19.) Cornette made repeated requests that G-Raver cease and desist

 

32 Although Campbell was a copyright case, rather than a trademark or right of publicity case, many
of the principles from copyright law carry over into legal analysis of the right of publicity. See
supra, Section VI.A.3.b.

58
Case 3:19-cv-00219-KRG Document 60 Filed 07/20/20 Page 59 of 63

from using his name or likeness, attempting to register Cornette’s name as a trademark,
and using Cornette’s name in a website’s domain name. (Id.) G-Raver did not need to use
Cornette’s name or likeness to operate its business and should have known that it was
acting in violation of Cornette’s rights. (Id.) G-Raver will suffer no harm if the Court
issues an injunction because it will have no effect on business and the injunction will
protect Cornette from further damages. (Id.)

G-Raver replies that Cornette’s own sale of a version of the FJC Shirt means that,
under the equitable doctrine of unclean hands, the balance of the equities disfavors
granting an injunction. (ECF No. 59 at 2.) The Court should apply the unclean hands
doctrine in this case because Cornette improperly obtained the image used on the FJC
Shirt in order to sell his own version of the FJC Shirt and because Cornette therefore
cannot show that other vendors selling knockoff versions of the FJC Shirt did not obtain
the image from his own website; the Court should not permit Cornette to complain of,
and seek to enjoin, conduct in which he has engaged. (Id. at 3.) The Court should also
deny Cornette’s request for an injunction because Cornette does not own an exclusive
license to the images used on the Shirts. (Id.) Although the evidence of record
demonstrates that Cornette does not own an exclusive license to the images used for the
Shirts, Cornette has repeatedly asserted that he does own such a license and the Court
should therefore account for Cornette’s making statements that are known to be false in
determining whether an injunction is merited. (Id. at 3-4.)

G-Raver also argues that Cornette engages in the use of caricatures in a similar
manner as G-Raver did in creating the Shirts. (Id. at 11.) Cornette uses thumbnail cartoon

59
Case 3:19-cv-00219-KRG Document 60 Filed 07/20/20 Page 60 of 63

images of people he discusses without their permission, and these thumbnail images
draw viewers to Cornette’s videos. (Id.) This conduct, the unauthorized use of the
likeness of people he discusses is no different from G-Raver’s use of Cornette’s name and
likeness on the Shirts, and Cornette should therefore not be able to enjoin conduct
identical to that from which he profits. (Id.)

2. The Balance of the Equities Favors G-Raver

In balancing the equities, the Court is guided by the principle that if the harm is
severe enough, even a weak claim can support an injunction, conversely, a strong enough
claim can support an injunction that will not prevent a great deal of harm. Reilly, 858 F.3d
at 179. The Court concludes that the balance of the equities in this case disfavors an
injunction. The Court has determined that Cornette has failed to show either a likelihood
of success on the merits or irreparable harm, meaning that an injunction would be of
limited value. See supra, Sections VIA, VIB.

The Court is unpersuaded by Cornette’s arguments that G-Raver cannot complain
of an injunction that it brought down upon itself. Based on the evidence before the Court,
the Court has concluded that G-Raver believed the Shirts were a lawful use of Cornette’s
name and likeness and had reasonable grounds to so believe. See supra, Section
VILA.3.b.ii. Accordingly, G-Raver’s refusal to stop selling the Shirts as Cornette requested
does not weigh in favor of granting an injunction. Further, Cornette engaged in the same
conduct that he now seeks to enjoin: selling the FJC Shirt. (Tr. at 101:7-24; 145:18-24.) If
the Shirts were so objectionable to Cornette, he likely would not have sold them on his

website, and the fact that he did also indicates that the balance of the equities weighs

60
Case 3:19-cv-00219-KRG Document 60 Filed 07/20/20 Page 61 of 63

against an injunction—in this Court's view, it is inequitable to enjoin one party from the
complained of conduct when the allegedly injured party engaged in the very same
conduct of which he complains.

D. The Public Interest Disfavors an Injunction

1. The Parties’ Arguments

Cornette maintains that a preliminary injunction is also in the public interest
because it will prevent consumers from being deceived or confused by similarities
between the Shirts and Cornette’s own merchandise. (ECF No. 57 at 19.) The rapid
proliferation of internet sales of t-shirts similar to the Shirts harms both Cornette—
through his trademark rights and right of publicity—and the public—by causing
confusion. (Id.) G-Raver does not specifically argue how the public interest disfavors an
injunction.

2. The Public’s Interest in Free Expression Outweighs Its interest in Protection
of Trademarks and the Right of Publicity

In considering the public interest, the Court looks beyond simply the parties in the
dispute and turns to the potential impact on the populace at large; the Court’s focus is on
specific “tangible effects on third parties.” Stilp v. Contino, 629 F. Supp. 2d 449, 467 (M.D.
Pa. 2009). Protecting First Amendment rights unquestionably serves the public interest.
McCahon v. Pa. Tpk. Comm'n, 491 F. Supp. 2d 522, 528 (M.D. Pa. 2007); see, e.g., lowa Right to
Life Comm., Inc. v. Williams, 187 F.3d 963, 970 (8th Cir. 1999). However, where there is a
likelihood of confusion arising from allegedly infringing use of a trademark, injunctive
relief may be in the public interest. S&R Corp. v. Jiffy Lube Int'l, Inc., 968 F.2d 371, 379 (3d

Cir. 1992). The Court is also cognizant of the principle that, as “a practical matter, if a
61
Case 3:19-cv-00219-KRG Document 60 Filed 07/20/20 Page 62 of 63

plaintiff demonstrates a likelihood of success on the merits and irreparable injury,” an
injunction is almost always in the public interest. AT&T v. Winback & Conserve Program,
42 F.3d 1421, 1427 n.8 (3d Cir. 1994), It stands to reason, then, that a failure to establish
either of those two elements indicates that the public interest disfavors an injunction.

Here, the public interest in protecting free expression and the ability to critique
ideas found objectionable outweighs the public interest in protection of trademarks and
the right of publicity, particularly when the party aggrieved by alleged infringement has
failed to show a likelihood of success on the merits or that irreparable harm is likely.
Accordingly, the public interest disfavors an injunction.
VI. Conclusion

For the foregoing reasons, the Court holds that Cornette has failed to demonstrate:
(1) a likelihood of success on the merits of any of his claims; (2) irreparable harm due to
any alleged infringement of his trademarks or right of publicity; (3) that the balance of
equities favors an injunction; and (4) that the public interest favors an injunction. Based
on these conclusions, the Court holds that Cornette does not merit injunctive relief and
the Court therefore denies Cornette’s Motion for a preliminary injunction.

An appropriate order follows.

62
Case 3:19-cv-00219-KRG Document 60 Filed 07/20/20 Page 63 of 63

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA
JAMES “JIM” CORNETTE, Case No. 3:19-cv-219

Plaintiff,
JUDGE KIM R. GIBSON

BRANDON GRAVER, WILLIAM J.
MOLNAR, JR, individually and d/b/a/
THE INDY CONNECTION, and THE

INDY CONNECTION, INC.
Defendants.
ph ORDER
AND NOW, this AO day of July, 2020, upon consideration of Plaintiff James

“Jim” Cornette’s Motion Temporary Restraining Order (ECF No. 11), which the Court
views and analyzes as a request for a preliminary injunction, and after hearing on that
Motion (ECF No. 55), and for the reasons stated above, IT IS HEREBY ORDERED that

the Motion is DENIED.

BY THE COURT:

eer

 

KIM R. GIBSON
UNITED STATES DISTRICT JUDGE

 

 
